Exhibit 10.1(a)

EXECUTION VERSION

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

CREDIT SUISSE, NEW YORK BRANCH, as administrative agent (“Administrative Agent”)

FIELDSTONE INVESTMENT CORPORATION, as seller (“Seller”),

FIELDSTONE MORTGAGE COMPANY, as seller (“Seller”) and

THE SEVERAL GROUP AGENTS, CONDUIT BUYERS AND COMMITTED BUYERS PARTY HERETO FROM
TIME TO TIME

Dated November 14, 2006

1

TABLE OF CONTENTS

Page



1.   Applicability



2.   Definitions



3.   Program; Initiation of Transactions



4.   Repurchase



5.   Price Differential.



6.   Margin Maintenance



7.   Income Payments



8.   Security Interest



9.   Payment and Transfer



10.   Conditions Precedent



11.   Program; Costs; Illegality



12.   Servicing



13.   Representations and Warranties



14.   Covenants



15.   Events of Default



16.   Remedies Upon Default



17.   Reports



18.   Repurchase Transactions



19.   Single Agreement



20.   Notices and Other Communications



21.   Entire Agreement; Severability



22.   Non assignability



23.   Set-off



24.   Binding Effect; Governing Law; Jurisdiction



25.   No Waivers, Etc.



26.   Intent



27.   Disclosure Relating to Certain Federal Protections



28.   Power of Attorney



29.   Buyers and Administrative Agent May Act Through Affiliates



30.   Indemnification; Obligations



31.   Counterparts



32.   Confidentiality



33.   Recording of Communications



34.   Actions Requiring Consent



35.   No Proceedings; Waiver of Setoff



36.   Periodic Due Diligence Review



37.   Authorizations



38.   Acknowledgement Of Anti-Predatory Lending Policies



39.   Documents Mutually Drafted



40.   General Interpretive Principles.



41.   The Administrative Agent; The Group Agents



42.   Wire Instructions



43.   Joint and Several



44.   Amendments and Waivers



    SCHEDULES



    Schedule 1 — Representations and Warranties with Respect to Purchased
Mortgage Loans



    Schedule 2 – Authorized Representatives



    Schedule 3 – Buyers



    EXHIBITS



    Exhibit A – Form of Transaction Request



    Exhibit B – Form of Purchase Confirmation



    Exhibit C – Form of Mortgage Loan Schedule



    Exhibit D – Form of Officer’s Compliance Certificate



    Exhibit E – Reserved



    Exhibit F – Form of Opinion of Sellers’ counsel



    Exhibit G – Underwriting Guidelines



    Exhibit H – Officer’s Certificate of the Sellers and Corporate Resolutions
of Sellers



    Exhibit I – Sellers’ Tax Identification Number



    Exhibit J – Existing Indebtedness



    Exhibit K — Escrow Instruction Letter



    Exhibit L – Reserved



    Exhibit M – Form of Servicer Notice



    Exhibit N – Commitments



    Exhibit O – Mortgage Loan Reports

2

PRELIMINARY STATEMENTS

WHEREAS, the parties previously entered into a master repurchase agreement,
dated November 8, 2005 (the “Existing Repurchase Agreement”).

WHEREAS, the parties have requested that the Existing Repurchase Agreement be
amended and restated on the terms and conditions set forth herein.

Accordingly, the parties hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Existing Repurchase Agreement
is hereby amended and restated as set forth herein.

1. Applicability

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to the Administrative Agent for the benefit of the
Buyers Mortgage Loans (as hereinafter defined) against the transfer of funds by
the Administrative Agent for the benefit of the Buyers, and the Administrative
Agent on behalf of the Buyers shall be obligated to transfer to such Seller such
Mortgage Loans at a date certain or on demand, against the transfer of funds by
such Seller. This Agreement is a commitment by Committed Buyers to engage in the
Transactions as set forth herein up to their respective Commitments; provided,
that the Committed Buyers shall have no commitment to enter into any Transaction
requested which would result in the aggregate Purchase Price of then outstanding
Transactions to exceed the Maximum Committed Purchase Price. No more than one
(1) Transaction shall be made by the Administrative Agent for the benefit of the
Buyers on any Business Day. Each such transaction shall be referred to herein as
a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

On the date hereof and subject to the conditions to the initial Transaction as
set forth in Section 10(a), the JPM Buying Group shall pay to the Credit Suisse
Buying Group an amount equal to $59,883,365.35 and upon receipt by the Credit
Suisse Buying Group of such payment, the JPM Buying Group shall own fifty
percent (50%) of the interests in the outstanding Purchase Price on the date
hereof.  Each member of the Credit Suisse Buying Group represents and warrants
that the portion of the Purchase Price to be sold by it hereunder is owned by it
free and clear of any liens, claims or encumbrances created by it.  The parties
acknowledge and agree that this assignment is being made to effect the
allocation of the Purchase Price as of the date hereof among the Buying Groups
on a pro rata basis in accordance with the Buying Group Limits.

2. Definitions

All capitalized terms used herein but not defined shall have the meanings set
forth in the Custodial Agreement. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“30/40 Mortgage Loan” means a Mortgage Loan which (a) has an original term to
maturity of not more than thirty years from commencement of amortization, with a
balloon payment in year thirty based upon a forty year amortization schedule and
(b) is originated in accordance with the Underwriting Guidelines.

“Acceptable SPV” means a Person which issues Structured Securities Debt.

“Acceptable State” means any state acceptable pursuant to Sellers’ Underwriting
Guidelines.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or
(vi) that any governmental authority or agency or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the property of such party or of any of its
Affiliates, or shall have taken any action to displace the management of such
party or of any of its Affiliates or to curtail its authority in the conduct of
the business of such party or of any of its Affiliates.

“Administrative Agent” means Credit Suisse, New York Branch or any affiliate or
successor thereto.

“Administrative Fee” shall have the meaning set forth in the Pricing Side
Letter.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

“Agency Security” means a mortgage-backed security issued by an Agency.

“Agreement” means this Amended and Restated Master Repurchase Agreement, as it
may be amended, supplemented or otherwise modified from time to time.

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

“Asset Tape” means a remittance report on a monthly basis or requested by
Administrative Agent pursuant to Section 17d hereof containing servicing
information, including, without limitation, those fields reasonably requested by
Administrative Agent from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Purchased Mortgage Loans serviced by Sellers or
any Servicer for the month (or any portion thereof) prior to the Reporting Date.

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Administrative Agent for the benefit of the Buyers.

“Available Collections” means, on any date of determination, all Collections,
together with any investment income from funds on deposit in the Collection
Account; provided that, Available Collections shall not include any Collections
that have been set aside or removed by the Servicer solely in payment of the
Servicer’s accrued and unpaid servicing fee.

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Bid” has the meaning set forth in Section 4(c) hereof.

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

“Business Day” means any day other than (a) a Saturday or Sunday; (b) a public
or bank holiday in New York City; and (c) if the applicable Business Day relates
to any computation to be made with respect to LIBOR, any day on which dealings
in dollar deposits are carried on in the London interbank market.

“Buydown Amount” has the meaning set forth in Section 5(c) hereof.

“Buyers” means, at any time, any of the Conduit Buyers and the Committed Buyers.

“Buying Group” means, at any time, a group consisting of one or more Conduit
Buyers, such Conduit Buyer’s related Committed Buyers and the applicable Group
Agent.

“Buying Group Limit” means, for any Buying Group at any time, the aggregate
amount of the Commitments of Committed Buyers in such Buying Group at such time.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of the Administrative Agent or of any
commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of the Administrative Agent or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the day of acquisition, (e) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by the
Administrative Agent or any commercial bank satisfying the requirements of
clause (b) of this definition or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

“Change in Control” means:

(A) any transaction or event as a result of which (i) any Person or Persons own,
beneficially or of record, at least 15% of the outstanding stock of FIC or
(ii) FIC shall cease to own, directly or indirectly, 100% of any of its
Subsidiaries; or

(B) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction in the ordinary course of business) except the sale,
transfer or other disposition of substantially all of FMC’s assets to FIC.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Account” means one or more accounts established by the Servicer for
the benefit of Buyers, into which all collections and proceeds on or in respect
of the Mortgage Loans shall be deposited by Servicer.

“Collections” means, with respect to any Mortgage Loan, all cash collections and
other proceeds of such Mortgage Loan and Repurchase Assets with respect thereto.

“Combined Loan to Value Ratio” or “CLTV” means, with respect to any Second Lien
Mortgage Loan, the sum of the original principal balance of such Mortgage Loan
and the outstanding principal balance of any related first lien as of the date
of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

“Commercial Paper” means the short-term promissory notes of a Conduit Buyer
issued by such Conduit Buyer in the commercial paper market.

“Committed Buyer” means (a) any Person listed as such on Schedule 3 hereto and
(b) any other Person that becomes a party to this Agreement as a “Committed
Buyer” hereunder.

“Commitment” means, at any time with respect to each Committed Buyer, the amount
set forth opposite such Committed Buyer’s name on Exhibit N hereto (as such
Exhibit N may be amended, supplemented or otherwise modified and in effect).

“Conduit Buyer” means (a) any Person listed as such on Schedule 3 hereto and
(b) any other Person that becomes a party to this Agreement as a “Conduit Buyer”
hereunder.

“Consolidated Adjusted Tangible Net Worth” means, for the Sellers, the amount
that would, in conformity with GAAP, equal the stockholder’s equity included on
the balance sheet of the Sellers and their Subsidiaries, plus any preferred
stock not already included in the calculation of stockholder’s equity, plus any
Indebtedness of the Sellers and their Subsidiaries that is fully subordinated to
any obligations arising under this Repurchase Agreement, plus other
comprehensive loss arising from the FASB 133, minus any intangibles or goodwill
(as defined under GAAP), minus any advances between the Sellers and their
Affiliates (other than consolidated subsidiaries or between FIC and FMC), minus
any loans or advances to officers or directors of the Sellers (as reported under
GAAP), minus other comprehensive income arising from FASB 133; provided,
however, that the non-cash effect (gain or loss) of any mark-to-market
adjustments impacting stockholder’s equity for fluctuation of the value of
financial instruments as mandated under FASB 133 shall be excluded from the
calculation of Consolidated Adjusted Tangible Net Worth.

“Credit Grade” means, with respect to a Mortgagor, the risk category for such
Mortgagor as determined in accordance with the Underwriting Guidelines.

“Credit Suisse Buying Group” means, at any time, a group consisting of those
Persons listed as such on Schedule 3 hereto and the Credit Suisse Group Agent.

“Credit Suisse Group Agent” means Credit Suisse, New York Branch or any
affiliate or successor thereto.

“Custodial Agreement” means the amended and restated custodial agreement dated
as of the date hereof, among Sellers, Administrative Agent and Custodian as the
same may be amended from time to time.

“Custodial Fee” means the fee payable by the Sellers to the Custodian pursuant
to the Custodial Agreement.

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

“Custodian” means Wells Fargo Bank, National Association or such other party
specified by Administrative Agent (with the consent of the Group Agents) and
agreed to by Sellers, which approval shall not be unreasonably withheld.

“Defaulted Mortgage Loan” means a Mortgage Loan (i) as to which any scheduled
payment, or part thereof, remains unpaid for sixty (60) days or more from the
original scheduled due date for such payment; (ii) as to which an Act of
Insolvency has occurred and is continuing with respect to the Mortgagor thereof;
(iii) as to which the related Mortgagor has failed to pay in full the first
scheduled payment thereunder; (iv) which has been identified by a Seller or the
Servicer as uncollectible; (v) which, consistent with the Underwriting
Guidelines and the Accepted Servicing Practices, has been or should be written
off as uncollectible; or (vi) as to which the related Mortgagor is otherwise in
default thereunder; provided that any Mortgage Loan as to which any scheduled
payment remains unpaid in full after the scheduled due date therefor for more
than thirty (30) days, but less than sixty (60) days, shall not constitute a
Defaulted Mortgage Loan unless such Mortgage Loan is otherwise a Defaulted
Mortgage Loan for a reason described in clauses (i)-(v) above.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

“Electronic Tracking Agreement” means an amended and restated Electronic
Tracking Agreement among Administrative Agent, Sellers, MERS and MERSCORP, Inc.,
to the extent applicable as the same may be amended from time to time.

“Eligible Mortgage Loan” means a Purchased Mortgage Loan which complies with the
representations and warranties set forth on Schedule 1 to this Agreement.

“Eligible Subservicer” means JPMorgan Chase Bank, National Association, or such
other Person as may be approved in writing as a subservicer of Mortgage Loans by
the Administrative Agent (acting at the direction of the Group Agents).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which a Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which a Seller is a member.

“Escrow Instruction Letter” means the Escrow Instruction Letter from Sellers to
the Settlement Agent, in the form of Exhibit K hereto, as the same may be
modified, supplemented and in effect from time to time.

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“Event of Default” has the meaning specified in Section 15 hereof.

“Existing Indebtedness” has the meaning specified in Section 13(a)(24) hereof.

“Facility Outstanding Principal” means, at any time, the aggregate outstanding
principal balance of all Mortgage Loans sold to the Administrative Agent for the
benefit of the Buyers by the Sellers.

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

“FASB 133” means the Statement of Financial Accounting Standards No. 133, or any
successor statement thereto.

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FIC” means Fieldstone Investment Corporation, a Maryland corporation, and its
permitted successors and assigns.

“FICO” means Fair Isaac & Co., or any successor thereto.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Sellers’ regulators.

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Fixed Rate Mortgage Loan” means a Mortgage Loan that bears interest at a single
fixed rate for its entire term.

“Floating Rate Mortgage Loan” means a Mortgage Loan that is not a Fixed Rate
Mortgage Loan.

“FMC” means Fieldstone Mortgage Company, a Maryland corporation, or its
permitted successors and assigns.

“Foreclosed Loan” means a Mortgage Loan, the property securing which has been
foreclosed upon by a Seller.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“Full Documentation” means, with respect to a Mortgage Loan, that the related
Mortgagor has provided the highest level of information to the applicable Seller
about its assets, liabilities, income, credit history and employment history, as
determined for “full documentation” in accordance with the Underwriting
Guidelines.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

“GNMA” means the Government National Mortgage Association and any successor
thereto.

“Government Securities” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or Buyer, as
applicable.

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

“Group Agent” means (a) with respect to the Credit Suisse Buying Group, the
Credit Suisse Group Agent; (b) with respect to the JPM Buying Group, the JPM
Group Agent and (c) any Person that becomes a party to the Repurchase Agreement
as a “Group Agent” hereunder.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Administrative Agent. The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by a Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

“Indebtedness” means, for any Person, such Person’s: (a) obligations for
borrowed money; (b) obligations representing the deferred purchase price of
Property other than accounts payable arising in the ordinary course of such
Person’s business on terms customary in the trade; (c) obligations, whether or
not assumed, secured by Liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person; (d) obligations that
are evidenced by notes, acceptances, or other instruments; (e) obligations under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) obligations (contingent or otherwise) of such Person in respect of letters
of credit for the account of such Person; and (g) Capital Lease Obligations.

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement, or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by a Seller and an Affiliate of Buyers or
such other party acceptable to Group Agents in their sole discretion, which
agreement is acceptable to Administrative Agent in its sole discretion.

“JPM Buying Group” means, at any time, a group consisting of those Persons
listed as such on Schedule 3 hereto and the JPM Group Agent.

“JPM Group Agent” means JPMorgan Chase Bank, N.A. or any affiliate or successor
thereto.

“Jumbo Mortgage Loan” means an A quality first lien Mortgage Loan which is not
eligible for sale to an Agency.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4a” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which Administrative Agent or an Affiliate is offered Dollar deposits at or
about 11:00 a.m., (New York City time), on such day, by prime banks in the
interbank eurodollar market where the eurodollar and foreign currency exchange
operations in respect of its loans are then being conducted for delivery on such
day for an overnight period, and in an amount comparable to the amount of the
Purchase Price of Transactions to be outstanding on such day.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance; provided, however, that a Lien shall not include Permitted Liens.

“Loan to Value Ratio” or “LTV” means the ratio of (i)(a) with respect to any
first lien Mortgage Loan, the original outstanding principal amount of such
Mortgage Loan and (b) with respect to any Second Lien Mortgage Loan, the
outstanding principal amount of any related first lien as of the date of
origination of such Mortgage Loan, to (ii) the lesser of (a) the Appraised Value
of the Mortgaged Property at origination or (b) if the Mortgaged Property was
purchased within 12 months of the origination of such Mortgage Loan, the
purchase price of the Mortgaged Property.

“Margin Call” has the meaning specified in Section 6(a) hereof.

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

“Market Value” means, with respect to any Purchased Mortgage Loan as of any date
of determination, the whole-loan servicing released fair market value of such
Purchased Mortgage Loan on such date as determined by Administrative Agent (or
an Affiliate thereof) in its good faith discretion.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Servicer or the Sellers, taken as a whole;
(b) a material impairment of the ability of any of the Sellers or the Servicer
to perform under any Program Agreement; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Program
Agreement against Sellers or the Servicer.

“Maximum Aggregate Purchase Price” shall have the meaning set forth in the
Pricing Side Letter.

“Maximum Committed Purchase Price” means, at any time, the sum of the
Commitments of the Committed Buyers then in effect.

“Maximum Credit Suisse Group Purchase Price” shall have the meaning set forth in
the Pricing Side Letter.

“Maximum JPM Group Purchase Price” shall have the meaning set forth in the
Pricing Side Letter.

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F to the
Custodial Agreement.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

“Mortgage Loan” means any closed-end, fixed or floating-rate, first lien or
Second Lien Mortgage Loan, on a one-to-four-family residential mortgage or home
equity loan evidenced by a promissory note and secured by a mortgage, which
Mortgage Loan has closed and been funded by a Seller, and which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13(b) hereof;
provided, however, that, except as expressly approved in writing by
Administrative Agent, Mortgage Loans shall not include any “high-LTV” loans
(i.e., a mortgage loan having a loan-to-value ratio in excess of 100% or in
excess of such lower percentage set forth in the Underwriting Guidelines or with
respect to Second Lien Mortgage Loans, a combined loan-to value ratio, in excess
of the lower of (i) the percentage specified in the Underwriting Guidelines or
(ii) 100%) or any High Cost Mortgage Loans and; provided, further, that the
origination date with respect to such Mortgage Loan is no earlier than thirty
(30) days prior to the related Purchase Date.

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by a Seller, and
delivered to Administrative Agent and Custodian, which provides information
(including, without limitation, the information set forth on Exhibit C attached
hereto) relating to the Purchased Mortgage Loans in a format acceptable to
Administrative Agent.

“Mortgage Loan Schedule and Exception Report” has the meaning assigned to such
term in the Custodial Agreement.

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by a Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Non-Utilization Fee” shall have the meaning set forth in the Pricing Side
Letter.

“Notice Date” has the meaning given to it in Section 3(b) hereof.

“Obligations” means (a) all of Sellers’ indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyers, the
Administrative Agent, Group Agents, their Affiliates or Custodian arising under,
or in connection with, the Program Agreements, whether now existing or hereafter
arising; (b) any and all sums paid by the Buyers or the Administrative Agent or
the Group Agents on behalf of Buyers in order to preserve any Purchased Mortgage
Loan or its interest therein; (c) in the event of any proceeding for the
collection or enforcement of any of Sellers’ indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Mortgage Loan, or of any exercise by Administrative
Agent, Group Agents or Buyers of their rights under the Program Agreements,
including, without limitation, attorneys’ fees and disbursements and court
costs; and (d) all of Sellers’ indemnity obligations to Buyers, the
Administrative Agent, Group Agents, Custodian and other indemnified parties
pursuant to the Program Agreements.

“OFAC” has the meaning set forth in Section 13(a)(28) hereof.

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

“Outstanding Principal Balance” means, with respect to any Mortgage Loan at any
time, the then outstanding principal amount thereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Guarantee Obligations” means (a) mortgage, repurchase and warehouse
facilities whereby Sellers are jointly and severally liable thereunder;
(b) mortgage repurchase and warehouse facilities or other ordinary course
transactions whereby FIC guarantees the obligations of any of its Subsidiaries
thereunder; and (c) the obligations of either Seller pursuant to surety bonds
required in connection with state licensing and branch offices.

“Permitted Liens” means (i) liens of current real property taxes and assessments
not yet due and payable, (ii) covenants, conditions and restrictions, rights of
way, easements and other matters of the public record as of the date of
recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
Seller and which does not adversely affect the Appraised Value of the Mortgaged
Property, (iii) in the case of a Mortgaged Property that is a condominium or an
individual unit in a planned unit development, liens for common charges
permitted by statute, (iv) other matters to which like properties are commonly
subject, which do not, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the related
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Post Default Rate” shall have the meaning set forth in the Pricing Side Letter.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination.

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

“Pricing Rate” shall have the meaning set forth in the Pricing Side Letter.

“Pricing Side Letter” means that certain Pricing Side Letter, dated as of the
date hereof, between the Administrative Agent and the Sellers, as the same may
be amended from time to time.

“Principal” has the meaning given to it in Annex I.

“Program Agreements” means, collectively, the Pricing Side Letter, the Servicing
Agreement, if any, the Servicer Notice, if any, the Custodial Agreement, this
Agreement and the Electronic Tracking Agreement, if entered into.

“Prohibited Person” has the meaning set forth in Section 13(a)(28) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Pro Rata Share” means at any time,

(a) for each Committed Buyer, the Commitment of such Committed Buyer, divided by
the Maximum Committed Purchase Price at such time; and

(b) for Conduit Buyers in any Buying Group, an amount equal to the aggregate
Commitments of each Committed Buyer in such Conduit Buyers’ Buying Group,
divided by the Maximum Committed Purchase Price at such time.

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by the applicable Seller to the Administrative Agent for the benefit
of the Buyers.

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by the applicable Seller to the Administrative Agent for the benefit
of the Buyers, which shall equal:

(i) on the Purchase Date, the Asset Value of the Purchased Mortgage Loan on such
date; and

(ii) on any day after the Purchase Date, except where Administrative Agent and
the Sellers agree otherwise, the amount determined under the immediately
preceding clause (i) decreased by the amount of any cash applied to reduce the
Sellers’ obligations under clause (ii) of Section 4(b) hereof or under Section 6
hereof.

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

“Purchase Price Share” means with respect to any Buyer in respect of any
Transaction, such Buyer’s Pro Rata Share of the Purchase Price for such
Transaction.

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by the applicable Seller to the Administrative Agent for the benefit of the
Buyers in a Transaction hereunder, listed on the related Mortgage Loan Schedule
attached to the related Transaction Request, which such Mortgage Loans the
Custodian has been instructed to hold pursuant to the Custodial Agreement.

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

“Rating Agency” means each of Moody’s, S&P or Fitch or any successor thereof.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

“REO Property” means real property acquired by a Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

“Repurchase Assets” has the meaning assigned hereto in Section 8 hereof.

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
set forth in the applicable Purchase Confirmation or (iii) the date determined
by application of Section 16 hereof; provided that in no event may the
Repurchase Date be later than one year after the Purchase Date set forth in the
applicable Purchase Confirmation.

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from the Administrative Agent for the benefit of the Buyers to
Sellers upon termination of a Transaction, which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
and the accrued but unpaid Price Differential as of the date of such
determination.

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to the Administrative Agent for the
benefit of the Buyers hereunder.

“Required Committed Buyers” means, at any time, Committed Buyers having
Commitments equal to 100% of the Maximum Committed Purchase Price, or, if the
Commitments have been terminated, having equal to 100% of the Purchase Price
outstanding with respect to Transactions hereunder.

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person,
or, with respect to any certificates to be provided to Administrative Agent
hereunder, any of the chief executive officer, the chief financial officer or
the treasurer or such Person.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Second Lien Mortgage Loan” means a Mortgage Loan secured by a second lien on
the related Mortgaged Property.

“Seller” means each of (i) Fieldstone Investment Corporation, a Maryland
corporation, or its permitted successors and assigns and (ii) Fieldstone
Mortgage Company, a Maryland corporation, or its permitted successors and
assigns.

“Servicer” means any servicer approved by Group Agents in their sole discretion,
which may be a Seller.

“Servicer Advance” has the meaning specified in Section 7(g) hereof.

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit M hereto.

“Servicing Agreement” means any servicing agreement entered into among Sellers,
Servicer, and/or Eligible Subservicer as the same may be amended from time to
time.

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by a Group Agent, in its sole
good-faith discretion, which may be a title company, escrow company or attorney
in accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless such Group Agent notifies Sellers otherwise at any time electronically or
in writing.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

“Structured Securities Debt” means any Indebtedness incurred by an Acceptable
SPV, provided that (i) such Indebtedness is non-recourse to any shareholder or
equity owner of such Acceptable SPV, (ii) such Indebtedness is publicly issued
or privately placed pursuant to a 144(a) offering and (iii) such Indebtedness is
rated by at least one of the Rating Agencies.

“Subordinated Debt” means, Indebtedness of Sellers which is (i) unsecured,
(ii) no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) the payment of the principal of and interest on such
Indebtedness and other obligations of Sellers in respect of such Indebtedness
are subordinated to the prior payment in full of the principal of and interest
(including post-petition obligations) on the Transactions and all other
obligations and liabilities of Sellers to Buyers hereunder on terms and
conditions approved in writing (which may be by facsimile or electronic mail) by
Administrative Agent and all other terms and conditions of which are
satisfactory in form and substance to Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Termination Date” shall have the meaning set forth in the Pricing Side Letter.

“Test Period” means any calendar quarter.

“Transaction” has the meaning set forth in Section 1 hereof.

“Transaction Request” means a request from a Seller to Administrative Agent, in
the form attached as Exhibit A hereto, to enter into a Transaction.

“Trust Receipt and Certification” means, with respect to any Transaction as of
any date, a receipt and certification in the form attached as an exhibit to the
Custodial Agreement.

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Sellers for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Sellers, a copy of which is attached
hereto as Exhibit G and such other guidelines as are identified and approved in
writing by Administrative Agent.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

“Weighted Average CLTV” means, at any time with respect to a group of Purchased
Mortgage Loans, the weighted average of all of the CLTVs for such Purchased
Mortgage Loans, weighted on the basis of the current Outstanding Principal
Balance of such Purchased Mortgage Loans.

“Weighted Average FICO Score” means, at any time with respect to a group of
Purchased Mortgage Loans, the weighted average of all FICO Scores for such
Purchased Mortgage Loans, weighted on the basis of the current Outstanding
Principal Balance of such Purchased Mortgage Loans.

“Weighted Average LTV” means, at any time with respect to a group of Purchased
Mortgage Loans, the weighted average of all of the LTVs for such Purchased
Mortgage Loans, weighted on the basis of the current Outstanding Principal
Balance of such Purchased Mortgage Loans.

“Weighted Average Mortgage Interest Rate” means, at any time with respect to a
group of Purchased Mortgage Loans, the weighted average of all Mortgage interest
rates for such Purchased Mortgage Loans, weighted on the basis of the current
Outstanding Principal Balance of such Purchased Mortgage Loans.

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

“Wet-Ink Mortgage Loan” means a Mortgage Loan which a Seller is selling to the
Administrative Agent for the benefit of the Buyers prior to the delivery of the
related Mortgage File to the Custodian.

3. Program; Initiation of Transactions

a. From time to time, Conduit Buyers may in their sole discretion, and if
Conduit Buyers in any Buying Group shall decline to purchase, the related
Committed Buyers shall, direct the related Group Agent, which shall direct the
Administrative Agent to purchase from Sellers certain Mortgage Loans that have
been either originated by Sellers or purchased by Sellers from other
originators, subject to the terms and conditions hereof. This Agreement is a
commitment by each Committed Buyer to direct their applicable Group Agent to
direct the Administrative Agent to enter into Transactions with the Sellers for
an amount equal to such Committed Buyer’s Commitment, subject to the terms and
conditions hereof. This Agreement is neither a commitment by Conduit Buyers to
direct their applicable Group Agent to direct the Administrative Agent to enter
into Transactions with the Sellers nor a commitment by any Committed Buyer to
direct their applicable Group Agent to direct the Administrative Agent to enter
into Transactions with the Sellers for amounts exceeding such Committed Buyer’s
Commitment, but rather sets forth the procedures to be used in connection with
periodic requests for Administrative Agent for the benefit of Buyers to enter
into Transactions with the Sellers. Each Seller hereby acknowledges that, beyond
the Maximum Committed Purchase Price, Buyers are not under any obligation to
direct their applicable Group Agent to direct the Administrative Agent to agree
to enter into, or to enter into, any Transaction pursuant to this Agreement.
Furthermore, each Committed Buyer’s commitment to enter into any Transactions
shall be several from the obligations of any other Committed Buyer so that no
Committed Buyer shall be responsible for the failure of any other Committed
Buyer to honor its funding obligations hereunder. All Purchased Mortgage Loans
shall exceed or meet the Underwriting Guidelines, and shall be serviced by
Servicer. The aggregate Purchase Price of Purchased Mortgage Loans subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.
Administrative Agent for the benefit of Buyers shall only be required to enter
into Transactions in which the Purchase Price with respect thereto is at least
$25,000,000.

b. With respect to each Transaction involving Mortgage Loans which are not
Wet-Ink Mortgage Loans, Sellers shall give Group Agents, Administrative Agent
and Custodian prior notice by no later than 11:00 a.m. (New York City time) at
least two (2) Business Days prior to any proposed Purchase Date (the date on
which such notice is given, the “Notice Date”); provided, that the requested
Purchase Price must be an aggregate amount of at least $25 million. With respect
to Wet-Ink Mortgage Loans, Sellers shall deliver notice of any proposed purchase
on or before 12:00 noon (New York City time) on the Purchase Date. On the Notice
Date, Sellers shall (i) request that the Administrative Agent for the benefit of
Buyers enter into a Transaction by furnishing to Administrative Agent a
Transaction Request, (ii) deliver to Administrative Agent, each Group Agent and
Custodian a Mortgage Loan Schedule and (iii) deliver to Custodian, or the
Administrative Agent, either a Request for Certification and each Mortgage File
or Wet-Ink Documents for each Wet-Ink Mortgage Loan, as applicable, in
accordance with Section 10(b)(3) hereof. Following receipt of such request,
Administrative Agent for the benefit of Buyers may enter into such requested
Transaction or may notify Sellers of its intention not to enter into such
Transaction in accordance with the conditions precedent set forth in Section 10
hereof. In the event the Mortgage Loan Schedule provided by a Seller contains
erroneous computer data, is not formatted properly or the computer fields are
otherwise improperly aligned, Administrative Agent shall provide written or
electronic notice to Sellers describing such error and Sellers shall correct the
computer data, reformat or properly align the computer fields itself and
resubmit the Mortgage Loan Schedule as required herein. Each Transaction Request
shall be irrevocable and binding on the applicable Seller, and the Sellers shall
indemnify the Administrative Agent, Group Agents and Buyers against any loss or
expense incurred by the Administrative Agent, Group Agents or Buyers, either
directly or indirectly, as a result of any failure by the applicable Seller to
complete such Transaction, including, without limitation, any actual loss or
expense incurred by the Administrative Agent, Group Agents or the Buyers, either
directly or indirectly, by reason of the liquidation or reemployment of funds
acquired by the Administrative Agent or Group Agents (including, without
limitation, funds obtained by Buyers by issuing Commercial Paper or promissory
notes, obtaining deposits as loans from third parties and reemployment of funds)
for the Buyers to fund such Transaction. The funding of each Transaction shall
be made ratably among the Buying Groups in accordance with their Buying Group
Limits.

c. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, each Group Agent shall select a Buyer or Buyers in its Buying
Group to fund such Transaction and such Group Agent, in its sole discretion, may
allocate the portion of the Transaction to be funded by its Buying Group among
one or more Buyers in its Buying Group. All of Sellers’ interest in the
Repurchase Assets shall pass to the Administrative Agent for the benefit of the
Buyers on the Purchase Date, against the transfer of the Purchase Price to
Sellers. The portion of each Transaction funded by a Conduit Buyer shall be in
such Conduit Buyer’s sole and absolute discretion, and any portion of such
Transaction not funded by the Conduit Buyer of a Buying Group will be funded by
the Committed Buyers of such Buying Group. On each Purchase Date, the
Administrative Agent for the benefit of Buyers shall record on its books and
records each Buying Group’s pro rata share of the Purchase Price paid to the
applicable Seller with respect to each Transaction, which records shall be
conclusive evidence of the Purchase Price paid to the applicable Seller with
respect to such amounts, absent manifest error. Upon transfer of the Mortgage
Loans to the Administrative Agent for the benefit of Buyers as set forth in this
Section and until termination of any related Transactions as set forth in
Sections 4 or 16 of this Agreement, ownership of each Mortgage Loan, including
each document in the related Mortgage File and Records, is vested in the
Administrative Agent for the benefit of the Buyers; provided that, prior to the
recordation by the Custodian as provided for in the Custodial Agreement record
title in the name of the applicable Seller to each Mortgage shall be retained by
the Sellers in trust, for the benefit of the Administrative Agent for the
benefit of Buyers, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Mortgage Loans.

d. With respect to each Wet-Ink Mortgage Loan, by no later than 12:00 noon, (New
York City time) on the fifth Business Day following the applicable Purchase
Date, Sellers shall cause the related Settlement Agent to deliver to the
Custodian the remaining documents in the Mortgage File.

e. At the request of the Sellers made no later than forty-five (45) days prior
to, but no earlier than sixty (60) days prior to, the Termination Date of this
Agreement, each Group Agent may, on behalf of the Committed Buyers in its Buying
Group, in its sole discretion extend the Termination Date for a period of 364
additional days or such other period to be determined by each Group Agent in its
sole discretion by giving written notice of such extension to the Sellers. Any
failure by a Group Agent to deliver such notice of extension shall be deemed to
be such Group Agent’s determination not to extend the then current Termination
Date.

f. Notwithstanding that multiple Buyers are purchasing Purchase Price Shares of
the Transactions entered into under the Repurchase Agreement, all Transactions
shall be deemed a single Transaction and all of the Repurchase Assets shall be
security for all of the Obligations thereunder.

4. Repurchase

a. The related Seller shall repurchase the related Purchased Mortgage Loans from
the Administrative Agent on behalf of Buyers on each related Repurchase Date.
Such obligation to repurchase exists without regard to any prior or intervening
liquidation or foreclosure with respect to any Purchased Mortgage Loan (but
liquidation or foreclosure proceeds received by Administrative Agent, Group
Agents or any Buyer shall be applied to reduce the Repurchase Price for such
Purchased Mortgage Loan on each Price Differential Payment Date except as
otherwise provided herein). The related Seller is obligated to repurchase and
take physical possession of the Purchased Mortgage Loans from the Administrative
Agent on behalf of Buyers or its designee (including the Custodian) at such
Seller’s expense on the related Repurchase Date.

b. Provided that no Event of Default shall have occurred and is continuing, and
each Group Agent has received its Buying Group’s ratable portion of the related
Repurchase Price (based upon the portion of the Purchase Price funded by such
Group Agent for such Transaction) upon repurchase of the Purchased Mortgage
Loans by the related Seller, Administrative Agent and Buyers agree to release
their ownership interest hereunder in the Purchased Mortgage Loans (including,
the Repurchase Assets related thereto) at the request of the related Seller.
With respect to payments in full by the related Mortgagor of a Purchased
Mortgage Loan, Sellers agree to (i) provide Administrative Agent and Group
Agents with a copy of a report from the related Servicer indicating that such
Purchased Mortgage Loan has been paid in full, (ii) remit to each Group Agent,
within two Business Days, its Buying Group’s portion of the Repurchase Price
with respect to such Purchased Mortgage Loans and (iii)  provide Administrative
Agent and Group Agents a notice specifying each Purchased Mortgage Loan that has
been prepaid in full. Administrative Agent and Buyers agree to release their
ownership interest in Purchased Mortgage Loans which have been prepaid in full
after receipt of evidence of compliance with clauses (i) through (iii) of the
immediately preceding sentence.

5. Price Differential

a. On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date. Two Business Days prior to the Price Differential Payment Date,
Administrative Agent shall give Sellers written or electronic notice of the
amount of the Price Differential due to them on such Price Differential Payment
Date. On the Price Differential Payment Date, Sellers shall pay to the
Administrative Agent (for the benefit of the Buyers and Group Agents) the Price
Differential for such Price Differential Payment Date (along with any other
amounts to be paid pursuant to Section 7 hereof), by wire transfer in
immediately available funds.

b. If Sellers fail to pay all or part of the Price Differential by 11:00 a.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Sellers shall be obligated to pay to the
Administrative Agent for the benefit of the Buyers (in addition to, and together
with, the amount of such Price Differential) interest on the unpaid Repurchase
Price at a rate per annum equal to the Post Default Rate until the Price
Differential is received in full by the Administrative Agent.

6. Margin Maintenance

a. If at any time the Asset Value of the Purchased Mortgage Loans subject to
Transactions is less than the then outstanding Purchase Price for all
Transactions (a “Margin Deficit”), then the Administrative Agent may by notice
to Sellers require Sellers to transfer to Administrative Agent cash in an amount
equal to the Margin Deficit (such requirement, a “Margin Call”).

b. Any notice given before 10:00 a.m. (New York City time) on a Business Day
shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on such Business Day; notice given after 10:00 a.m. (New
York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day (the foregoing time requirements for satisfaction of a Margin Call
are referred to as the “Margin Deadlines”). The failure of Administrative Agent,
on any one or more occasions, to exercise its rights hereunder, shall not change
or alter the terms and conditions to which this Agreement is subject or limit
the right of Administrative Agent to do so at a later date. Sellers,
Administrative Agent and Buyers each agree that a failure or delay by
Administrative Agent to exercise its rights hereunder shall not limit or waive
Administrative Agent’s rights under this Agreement or otherwise existing by law
or in any way create additional rights for Sellers.

c. In the event that a Margin Deficit exists with respect to any Purchased
Mortgage Loan, the Administrative Agent may retain any funds received by it to
which the Sellers would otherwise be entitled hereunder up to an amount not to
exceed the Margin Deficit and upon providing notice to the Sellers, which funds
(i) shall be held by Administrative Agent against the related Margin Deficit and
(ii) may be applied by Administrative Agent against any Purchased Mortgage Loan
for which the related Margin Deficit remains otherwise unsatisfied.
Notwithstanding the foregoing, the Administrative Agent retains the right, in
its sole discretion, to make a Margin Call in accordance with the provisions of
this Section 6 to the extent that Administrative Agent has not exercised its
rights under this subsection (c). The Administrative Agent shall exercise its
rights under this Section 6 at the direction of any Buyer.

7. Income Payments

a. If Income is paid in respect of any Purchased Mortgage Loan during the term
of a Transaction, such Income shall be the property of Administrative Agent for
the benefit of the Buyers. Notwithstanding the foregoing, and provided no Event
of Default has occurred and is continuing, Administrative Agent agrees that if a
third-party Servicer is in place for any Purchased Mortgage Loans, such Servicer
shall deposit such Income to the Collection Account. Sellers shall deposit all
Income received in its capacity as Servicer of any Purchased Mortgage Loans or
pursuant to the preceding sentence to the Collection Account in accordance with
Section 12(c) hereof.

b. In the event that an Event of Default has occurred and is continuing,
notwithstanding any provision set forth herein, Sellers shall remit to
Administrative Agent all Income received with respect to each Purchased Mortgage
Loan on the related Price Differential Payment Date or on such other date or
dates as Administrative Agent notifies Sellers in writing.

c. The Servicer shall be permitted, in its reasonable discretion, to set aside
and pay from the Collection Account any accrued and unpaid servicing fee under
any Servicing Agreement due and owing to it, and such amounts shall not
constitute Available Collections. All moneys held by Servicer in the Collection
Account shall, to the extent available for distribution, be distributed by the
Servicer on each Price Differential Payment Date, in the following order of
priority:

(1) first, to the Servicer, to repay any outstanding Servicer Advances;

(2) second, on a pro rata basis, (A) to the Servicer, the servicing fee under
any Servicing Agreement and other reasonable amounts due and owing to the
Servicer (to the extent any portion of the accrued and unpaid servicing fees
have not been previously set aside from Collections by the Servicer in
accordance with the first sentence of this Section 7(c)) and (ii) to the
Custodian, the Custodial Fee and the reasonable out-of-pocket costs and expenses
of the Custodian not covered by the Custodial Fee;

(3) third, to the Administrative Agent on behalf of itself and the Buyers (as
applicable) in an amount sufficient to pay (as applicable and in the following
order of priority):

A. the Administrative Fee;

B. to the Group Agents for the benefit of their respective Buyers, all accrued
and unpaid Price Differential due and owing to the Buyers for the immediately
preceding calendar month (to be distributed pro rata in proportion to each
Buying Group’s portion of the outstanding Purchase Price);

C. to the Group Agents for the benefit of their respective Buyers, all accrued
and unpaid fees and other costs and expenses under the Pricing Side Letter (to
be distributed pro rata in proportion to each Buying Group’s portion of such
fees, costs and expenses);

D. to the Group Agents for the benefit of their respective Buyers, (i) prior to
the Termination Date, any amount selected by the Sellers in their discretion
toward a reduction of the outstanding Purchase Price, or any amount necessary to
reduce the outstanding Purchase Price to cure an Event of Default or to satisfy
the Margin Deficit and (ii) following the Termination Date, on a pro rata basis,
all remaining Available Collections will be used to reduce the outstanding
Purchase Price to zero, in both cases to be distributed pro rata in proportion
to each Buying Group’s portion of the outstanding Purchase Price;

E. on a pro rata basis, to the Group Agents for the benefit of their respective
Buyers, all costs, expenses and indemnification payments, if any, due and owing
to such Persons under this Agreement and the other Program Agreements (to be
distributed pro rata in proportion to each Buying Group’s portion of such fees,
costs and expenses); and

(4) fourth, any remaining funds shall be paid to the Sellers (prior to the
Termination Date if, after giving effect to such payment, no Event of Default
shall occur) or to the Group Agents for the benefit of their respective Buyers
and the Administrative Agent to reduce the outstanding Obligations to zero
(following the Termination Date), to the extent outstanding Obligations remain
due and owing (to be distributed pro rata in proportion to each Buying Group’s
portion of the outstanding Purchase Price).

d. If on any Price Differential Payment Date Available Collections are not
sufficient to pay the sum of the amounts described in clauses (2) through
(4) above that are due and payable, the Servicer may, in its sole discretion and
solely to the extent that the Servicer reasonably expects to be reimbursed in
full pursuant to Section 7(c)(1), advance an amount equal to such amounts due
and payable on such Price Differential Payment Date (each, a “Servicer
Advance”).

8. Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not financings, in the event any such Transactions are deemed to
be financings, each Seller hereby pledges to Administrative Agent for the
benefit of the Buyers as security for the performance by such Seller of its
Obligations and hereby grants, assigns and pledges to Administrative Agent for
the benefit of the Buyers a fully perfected first priority security interest in
the Purchased Mortgage Loans, the Records, and all related servicing rights, the
Program Agreements (to the extent such Program Agreements and Sellers’ right
thereunder relate to the Purchased Mortgage Loans), any Property relating to the
Purchased Mortgage Loans, all insurance policies and insurance proceeds relating
to any Purchased Mortgage Loan or the related Mortgaged Property, including, but
not limited to, any payments or proceeds under any related primary insurance,
hazard insurance, Income, the Collection Account, Interest Rate Protection
Agreements, accounts (including any interest of Sellers in escrow accounts) and
any other contract rights, instruments, accounts, payments, rights to payment
(including payments of interest or finance charges) general intangibles and
other assets relating to the Purchased Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Purchased Mortgage Loans,
and any proceeds (including the related securitization proceeds) and
distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt and Certification, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”); provided, however, as to any Purchased Mortgage Loan the
security interest shall automatically terminate upon payment in full to
Administrative Agent of the Repurchase Price with respect thereto. In such
event, (i) this Agreement shall constitute a security agreement, and the
Administrative Agent shall have all of the rights of a secured party under
applicable law and (ii) each of the Sellers and each Buyer represents and
warrants as to itself that each remittance of amounts by a Seller to such Buyer
under this Agreement will have been (x) in payment of a debt incurred by such
Seller in the ordinary course of business or financial affairs of such Seller
and such Buyer and (y) made in the ordinary course of business or financial
affairs of such Seller and such Buyer. Sellers agree to execute, deliver and/or
file such documents and perform such acts as may be reasonably necessary to
fully perfect Administrative Agent’s security interest created hereby for the
benefit of the Buyers. Furthermore, the Sellers hereby authorize the
Administrative Agent to file financing statements relating to the Repurchase
Assets, as the Administrative Agent, at its option, may deem appropriate. The
Sellers shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section.

9. Payment and Transfer

Unless otherwise mutually agreed in writing, all transfers of funds to be made
hereunder shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the party entitled thereto to the account
specified in Section 42, or such other account as such party shall specify to
the others in writing. Each party acknowledges that it has no rights of
withdrawal from the foregoing account. All Purchased Mortgage Loans transferred
by one party hereto to the other party shall be in the case of a purchase by the
Administrative Agent for the benefit of the Buyers in suitable form for transfer
or shall be accompanied by duly executed instruments of transfer or assignment
in blank and such other documentation as Administrative Agent may reasonably
request. All Purchased Mortgage Loans shall be evidenced by a Trust Receipt and
Certification. Any Repurchase Price received by Administrative Agent after 2:00
p.m. (New York City time) shall be deemed received on the next succeeding
Business Day; provided, that Administrative Agent shall credit to the Sellers
interest, if any, earned on such funds overnight.

10. Conditions Precedent

a. Initial Transaction. As conditions precedent to the initial Transaction,
Administrative Agent shall have received on or before the day of such initial
Transaction the following, in form and substance satisfactory to Administrative
Agent and duly executed by Sellers and each other party thereto:

(1) Program Agreements. The Program Agreements (including without limitation a
Custodial Agreement in a form acceptable to Administrative Agent) duly executed
and delivered by the parties thereto and being in full force and effect, free of
any modification, breach or waiver.

(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Administrative Agent, desirable to perfect and protect Buyers’
interest in the Purchased Mortgage Loans and other Repurchase Assets have been
taken, including, without limitation, duly authorized and filed Uniform
Commercial Code financing statements on Form UCC-1.

(3) Organizational Documents. A certified copy of each Seller’s charter, bylaws
and corporate resolutions approving the Program Agreements and transactions
thereunder (either specifically or by general resolution) and all documents
evidencing other necessary corporate action or governmental approvals as may be
required in connection with the Program Agreements.

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of each Seller, dated as of no earlier
than the date 10 Business Days prior to the Purchase Date with respect to the
initial Transaction hereunder.

(5) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each Seller, certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements.

(6) Opinion of Counsel. In-house and outside counsel opinions of each Seller’s
counsel, in form and substance substantially as set forth in Exhibit F attached
hereto.

(7) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of Sellers.

(8) Fees. Payment of any fees due to Administrative Agent hereunder.

(9) Insurance. Evidence that Sellers have added Administrative Agent, for the
benefit of the Buyers, as additional loss payees under the Sellers’ Fidelity
Insurance.

b. All Transactions. The obligation of the Administrative Agent and the Group
Agents on behalf of the Buyers to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

(1) Due Diligence Review. Without limiting the generality of Section 36 hereof,
the respective Group Agent shall have completed, to its satisfaction, its due
diligence review of the related Mortgage Loans and Sellers and the Servicer.

(2) Required Documents.

(a) With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian on or prior to 3:00
p.m. (New York City time) two (2) Business Days prior to the Purchase Date;

(b) With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have been
delivered to Administrative Agent or Custodian, as the case may be, by 3:00 p.m.
(New York City time) on the Purchase Date.

(3) Transaction Documents. Administrative Agent, the respective Group Agent or
their designee shall have received on or before the day of such Transaction
(unless otherwise specified in this Agreement) the following, in form and
substance satisfactory to Administrative Agent and such Group Agent and (if
applicable) duly executed:

(a) A Transaction Request delivered pursuant to Section 3(c) hereof and a
Purchase Confirmation.

(b) The Request for Certification and the related Custodial Mortgage Loan
Schedule, and the Trust Receipt.

(c) Such certificates, opinions of counsel or other documents as Administrative
Agent may reasonably request.

(4) No Event of Default. No Event of Default shall have occurred and be
continuing;

(5) Requirements of Law. Administrative Agent shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyers has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyers to enter into Transactions with a Pricing Rate based on LIBOR.

(6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(7) Electronic Tracking Agreement. To the extent Sellers are selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver.

(8) Material Adverse Effect. No event has occurred and is continuing that, under
the sole discretion of the Administrative Agent, is reasonably likely to result
in a Material Adverse Effect.

(9) Maximum Aggregate Purchase Price. After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price for all Purchased Mortgage
Loans subject to then outstanding Transactions under this Agreement shall not
exceed the Maximum Aggregate Purchase Price.

(10) Satisfactory Standards. The credit, risk management and collection policies
of the Sellers are satisfactory to each Group Agent, and the Sellers have
adequate ability to underwrite Mortgage Loans and to administer the Underwriting
Guidelines and Accepted Servicing Practices.

11. Program; Costs; Illegality

a. Sellers shall reimburse each Group Agent and the Administrative Agent for any
of such Person’s reasonable out-of-pocket costs, including due diligence review
costs and reasonable attorney’s fees, incurred by such Person in determining the
acceptability to such Person of any Mortgage Loans. Sellers shall also pay, or
reimburse Administrative Agent if Administrative Agent shall pay, any
termination fee, which may be due any servicer. Sellers shall pay the fees and
expenses of each Group Agent’s and the Administrative Agent’s counsel in
connection with the Program Agreements (without duplication), unless otherwise
agreed to in writing between a Group Agent and the Sellers. Legal fees for any
subsequent amendments to this Agreement or related documents shall be borne by
Sellers. Sellers shall pay ongoing custodial and bank fees and expenses, and any
other ongoing fees and expenses under any other Program Agreement.

b. If any Group Agent determines that, due to the introduction of, any change
in, or the compliance by any Buyer or any Conduit Buyer’s liquidity provider or
program support provider with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to such Buyer or such
Conduit Buyer’s liquidity provider or program support provider in engaging in
the present or any future Transactions, or providing its commitment to engage in
any future Transaction, then Sellers agree to pay (without duplication) to
Administrative Agent or to such Group Agent, from time to time, upon demand by
such Group Agent (with a copy to Custodian) the actual cost of additional
amounts as specified by such Group Agent to compensate such Buyer or such
Conduit Buyer’s liquidity provider or program support provider for such
increased costs (the “Additional Costs”), provided that (A) such Group Agent
delivers to the Sellers (without a copy to Administrative Agent) a certificate
setting forth in reasonable detail the amount and basis of determination of such
Additional Costs and such certificate as to any Additional Costs submitted by
such Group Agent to the Sellers shall be conclusive in the absence of manifest
error and (B) notwithstanding anything contained herein, neither Seller shall be
obligated to compensate Buyers or any Conduit Buyer’s liquidity provider or
program support provider for any Additional Costs that such Buyers or any
Conduit Buyer’s liquidity provider or program support provider become entitled
to claim hereunder for any period prior to the date that is 120 days prior to a
notice of such claim if Buyers, any Conduit Buyer’s liquidity provider or
program support provider or such Group Agent knew or reasonably would have been
expected to know of the circumstances giving rise to such Additional Costs and
of the fact that such circumstances could be expected to result in a claim for
Additional Costs.

c. Notwithstanding any other provision herein, if, after the Effective Date, the
adoption of any law or bank regulatory guideline or any amendment or change in
the interpretation of any existing or future Law or bank regulatory guideline by
any Official Body charged with the administration, interpretation or application
thereof, or the compliance with any directive of any Official Body (in the case
of any bank regulatory guideline, whether or not having the force of Law), shall
make it unlawful for any Buyer or any Conduit Buyer’s liquidity provider or
program support provider to acquire or maintain or to commit to acquire or
maintain a Mortgage Loan as contemplated by this Agreement, (i) such Buyer or
liquidity provider or program support provider to any Conduit Buyer shall,
within ten (10) days after receiving actual knowledge thereof, deliver a
certificate to the Sellers (with a copy to the Administrative Agent) setting
forth the basis for such illegality, which certificate shall be conclusive
absent manifest error and (ii) the commitment of such Buyer or such Conduit
Buyer’s liquidity provider or program support provider hereunder to make a
portion of a Mortgage Loan and continue any portion of a Mortgage Loan as such
shall forthwith be suspended, and such suspension shall remain in effect so long
as the circumstance described above exists.

If circumstances subsequently change so that it is no longer unlawful for an
affected Buyer or any Conduit Buyer’s liquidity provider or program support
provider to acquire or to maintain a portion of a Mortgage Loan as contemplated
hereunder, such Buyer or such Conduit Buyer’s liquidity provider or program
support provider will, as soon as reasonably practicable after such Buyer or
such Conduit Buyer’s liquidity provider or program support provider knows of
such change in circumstances, notify the Sellers and the Administrative Agent,
and upon receipt of such notice, the obligations of such Buyer or such Conduit
Buyer’s liquidity provider or program support provider to acquire or maintain
its acquisition of portions of Mortgage Loans shall be reinstated.

Each Buyer agrees that, upon the occurrence of any event giving rise to the
operation of Section 11(c) with respect to such Buyer, it will, if requested by
the Sellers and to the extent permitted by law or by the relevant Official Body,
endeavor in good faith to change the office at which it books its portions of
Mortgage Loans hereunder if such change would make it lawful for such Buyer to
continue to acquire or to maintain its acquisition of portions of Mortgage Loans
hereunder; provided, however, that such change may be made in such manner that
such Buyer, in its sole determination, suffers no unreimbursed cost or expense
or any other disadvantage whatsoever.

d. With respect to any Transaction, Administrative Agent, for the benefit of the
Buyers, may conclusively rely upon, and shall incur no liability to Sellers in
acting upon, any request or other communication that Administrative Agent
reasonably believes to have been given or made by a person on the certificate
delivered pursuant to Section 10(a)(5) hereof. In each such case, each Seller
hereby waives the right to dispute Administrative Agent’s record of the terms of
the Purchase Confirmation, request or other communication.

e. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Mortgage Loan to Buyers, each Seller agrees and covenants with
(x) Buyers and Administrative Agent to enforce diligently Sellers’ rights and
remedies set forth in the Program Agreements and (y) to provide Administrative
Agent with prompt written notice of any Material Adverse Effect or event which,
with the passage of time, is reasonably likely to become a Material Adverse
Effect, by any party to any Program Agreement and of which any Seller is aware.

f. Any payments made by Sellers to Group Agents or Administrative Agent, for the
benefit of Buyers, shall be free and clear of, and without deduction or
withholding for, any taxes; provided, however, that if such payer shall be
required by law to deduct or withhold any taxes from any sums payable to Group
Agents or Administrative Agent, for the benefit of Buyers, then such payer shall
(A) make such deductions or withholdings and pay such amounts to the relevant
authority in accordance with applicable law, (B) pay to the respective Group
Agent or Administrative Agent, for the benefit of Buyers, the sum that would
have been payable had such deduction or withholding not been made, and (C) at
the time Price Differential is paid, pay to the respective Group Agent or
Administrative Agent, for the benefit of Buyers, all additional amounts as
specified by such Group Agent or Administrative Agent, as applicable, to
preserve the after-tax yield such Buyers would have received if such tax had not
been imposed.

12. Servicing

a. Sellers, on Buyers’ behalf, shall contract with Servicer to, or if a Seller
is the Servicer, such Seller shall, service the Mortgage Loans consistent with
the degree of skill and care that such Seller customarily requires with respect
to similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices. The Servicer shall (i) comply with all applicable Federal,
State and local laws and regulations, (ii) maintain all state and federal
licenses necessary for it to perform its servicing responsibilities hereunder
and (iii) not impair the rights of Buyers in any Mortgage Loans or any payment
thereunder. Administrative Agent may terminate the servicing of any Mortgage
Loan with the then-existing servicer in accordance with Section 12(e) hereof.

b. Sellers shall cause the Servicer to hold or cause to be held all escrow funds
collected by Servicer with respect to any Purchased Mortgage Loans in trust
accounts and shall apply the same for the purposes for which such funds were
collected.

c. Sellers shall cause the Servicer to deposit all collections received by
Servicer on the Purchased Mortgage Loans in the Collection Account in accordance
with Section 7(c) no later than two (2) Business Days following receipt.

d. Upon Administrative Agent’s request, Sellers shall provide promptly to
Administrative Agent (i) a Servicer Notice addressed to and agreed to by the
Servicer of the related Purchased Mortgage Loans, advising such Servicer of such
matters as Administrative Agent may reasonably request, including, without
limitation, recognition by the Servicer of Buyers’ interest in such Purchased
Mortgage Loans and the Servicer’s agreement that upon receipt of notice of an
Event of Default from Administrative Agent, it will follow the instructions of
Administrative Agent with respect to the Purchased Mortgage Loans and any
related Income with respect thereto.

e. Upon the occurrence of an Event of Default hereunder or a material default
under the Servicing Agreement, Administrative Agent shall have the right to
immediately terminate the Servicer’s right to service the Purchased Mortgage
Loans under the Servicing Agreement without payment of any penalty or
termination fee. Sellers and the Servicer shall cooperate in transferring the
servicing of the Purchased Mortgage Loans to a successor servicer appointed by
Administrative Agent in its sole discretion.

f. If any Seller should discover that, for any reason whatsoever, any Seller or
any entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to materially perform such Seller’s obligations under
the Program Agreements or any of the obligations of such entities with respect
to the Purchased Mortgage Loans, Sellers shall promptly notify Administrative
Agent.

g. Servicer may not delegate any of its rights, duties or obligations except to
an Eligible Subservicer upon notice to the Administrative Agent; provided that
such delegation shall not relieve Servicer of its duties and obligations as
Servicer hereunder and under the other Program Agreements or the Servicing
Agreement.

h. Sellers shall cause the Servicer to distribute moneys held by Servicer in the
Collection Account in the order of priority set forth in Section 7(c) of this
Agreement.

13. Representations and Warranties

a. Each Seller represents and warrants to Buyers, Group Agents and
Administrative Agent as of the date hereof and as of each Purchase Date for any
Transaction that:

(1) Seller Existence. Each Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Maryland.

(2) Licenses. Each Seller is duly licensed or is otherwise qualified in each
jurisdiction in which it transacts business for the business which it conducts
and is not in default of any applicable federal, state or local laws, rules and
regulations unless, in either instance, the failure to take such action is not
reasonably likely (either individually or in the aggregate) to cause a Material
Adverse Effect (hereinbefore defined) and is in material compliance with such
state’s applicable laws, rules and regulations. FMC has the requisite power and
authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Mortgage Loans, and to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, this Agreement, each Program Agreement and any Transaction Request or, if
applicable, Purchase Confirmation. FMC is an FHA Approved Mortgagee and VA
Approved Lender. FIC is a qualified REIT as defined by the Code.

(3) Power. Each Seller has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

(4) Due Authorization. Each Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Program Agreements, as applicable. This Agreement, any Transaction
Request, Purchase Confirmation and the Program Agreements have been (or, in the
case of Program Agreements and any Transaction Request, Purchase Confirmation
not yet executed, will be) duly authorized, executed and delivered by each
Seller and Servicer, all requisite or other corporate action having been taken,
and each is valid, binding and enforceable against each Seller in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

(5) Financial Statements. FIC has heretofore furnished to Administrative Agent a
copy of (a) its consolidated and consolidating balance sheet for the fiscal year
of FIC ended December 31, 2005 and the related consolidated statements of income
and retained earnings and of cash flows for FIC and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of a member of
AICPA and (b) its consolidated and consolidating balance sheet for the fiscal
quarters of FIC ended March 31, 2006 and June 30, 2006, and the related
consolidated statements of income and retained earnings and of cash flows for
FIC and its consolidated Subsidiaries for such quarterly fiscal periods, setting
forth in each case in comparative form the figures for the previous year. All
such financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition of FIC and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2005, there has been no material adverse change in the
consolidated business, operations or financial condition of FIC and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is any Seller aware of any state of facts which (without notice
or the lapse of time) would or could result in any such material adverse change.
Each Seller has, on the date of the statements delivered pursuant to this
Section (the “Statement Date”) no knowledge of any liabilities, direct or
indirect, fixed or contingent, matured or unmatured, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of such Seller except as heretofore
disclosed to Administrative Agent in writing.

(6) Event of Default. There exists no Event of Default.

(7) Solvency. Each Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to such Transaction, will not be left with
an unreasonably small amount of capital with which to engage in its business.
Neither Seller intends to incur, nor does it believe that it has incurred, debts
beyond its ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its assets. Sellers are not
transferring any Purchased Mortgage Loans with any intent to hinder, delay or
defraud any of their respective creditors.

(8) No Conflicts. The execution, delivery and performance by each Seller and
Servicer of this Agreement, any Transaction Request or Purchase Confirmation
hereunder and the Program Agreements do not conflict with any term or provision
of the certificate of incorporation or by-laws of such Seller or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to any Seller
of any court, regulatory body, administrative agency or governmental body having
jurisdiction over any Seller, which conflict would have a Material Adverse
Effect and will not result in any violation of any such mortgage, instrument,
agreement or obligation to which any Seller is a party.

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of any Seller or Servicer or any Affiliate
thereof or any of their officers furnished or to be furnished to Administrative
Agent in connection with the initial or any ongoing due diligence of any Seller
or any Affiliate or officer thereof, negotiation, preparation, or delivery of
the Program Agreements are true and complete in all material respects and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
All financial statements have been prepared in accordance with GAAP.

(10) Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by any
Seller of this Agreement, any Transaction Request, Purchase Confirmation and the
Program Agreements.

(11) Litigation. Except as is disclosed in writing by Sellers and approved by
the Group Agents in writing, there are no actions, suits or proceedings pending
or, to the knowledge of the Sellers threatened, against or affecting the Sellers
or their respective properties, in or before any court, arbitrator or other
body, which, individually or in the aggregate, is reasonably likely to result in
a Material Adverse Effect.

(12) Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition, properties or prospects of any Seller
or their Affiliates on a consolidated basis since the date set forth in the most
recent financial statements supplied to Administrative Agent.

(13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement, Buyers shall become the sole owner of the Purchased
Mortgage Loans and related Repurchase Assets, free and clear of all liens and
encumbrances.

(14) Underwriting Guidelines. The Underwriting Guidelines provided to
Administrative Agent are the true and correct Underwriting Guidelines of the
Sellers.

(15) Taxes. Each Seller and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of each Seller and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of such
Seller, adequate.

(16) Investment Company. No Seller nor any of its Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

(17) Chief Executive Office; Jurisdiction or Organization. On the Effective
Date, FMC’s jurisdiction of organization is Maryland. FIC’s chief executive
office is, and has been, located at 11000 Broken Land Parkway, Suite 600,
Columbia, MD 21044. On the Effective Date, FIC’s jurisdiction of organization is
Maryland. The Sellers shall provide Administrative Agent with thirty days
advance notice of any change in any Seller’s chief executive office or
jurisdiction. During the preceding five years, neither Seller (a) has been known
by or done business under any other name, corporate or fictitious, except with
respect to FMC, during the period from January 1, 2000 to February 28, 2006
under the name Broad Street Mortgage Co. and (b) has filed or had filed against
it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

(18) Location of Books and Records. The location where Sellers keep their books
and records, including all computer tapes and records relating to the Purchased
Mortgage Loans and the related Repurchase Assets is their chief executive
offices.

(19) Minimum Consolidated Adjusted Tangible Net Worth. On the Effective Date,
the Sellers’ Consolidated Adjusted Tangible Net Worth is not less than
$400 million.

(20) ERISA. Each Plan to which a Seller or its Subsidiaries make direct
contributions, and, to the knowledge of any Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

(21) Adverse Selection. No Seller has selected the Purchased Mortgage Loans in a
manner so as to adversely affect Buyers’ interests.

(22) Agreements. No Seller nor any Subsidiary of such Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof. No Seller nor any Subsidiary of such Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a Material Adverse Effect. No holder of any Indebtedness in excess of
$20,000,000 of the Sellers or of any of their Subsidiaries has given notice of
any asserted default thereunder.

(23) Other Credit Facilities. Each Seller hereby represents and warrants that
all credit facilities of the Sellers (other than Structured Securities Debt)
which are presently in effect are listed on Exhibit J (the “Existing Credit
Facilities”) hereto.

(24) Agency Approvals. With respect to each Agency Security and to the extent
necessary, FMC is an FHA Approved Mortgagee and a VA Approved Lender. FMC is
also approved by Fannie Mae as an approved lender and Freddie Mac as an approved
seller/servicer, and, to the extent necessary, approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act. In each such case, FMC is in good standing, with no event having
occurred or FMC having any reason whatsoever to believe or suspect will occur
prior to the issuance of the Agency Security, including, without limitation, a
change in insurance coverage which would either make FMC unable to comply with
the eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or VA. Should FMC for any reason cease to possess all
such applicable approvals, or should notification to the relevant Agency or to
the Department of Housing and Urban Development, FHA or VA be required, FMC
shall so notify Administrative Agent immediately in writing. FMC has adequate
financial standing, servicing facilities, procedures and experienced personnel
necessary for the sound servicing of mortgage loans of the same types as may
from time to time constitute Mortgage Loans and in accordance with Accepted
Servicing Practices.

(25) No Reliance. Each Seller has made its own independent decisions to enter
into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Neither Seller is relying upon any
advice from Buyer or Administrative Agent as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.

(26) Plan Assets. Neither Seller is an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Mortgage Loans are not “plan assets” within the meaning
of 29 CFR §2510.3-101 in any Seller’s hands.

(27) Real Estate Investment Trust. FIC has not engaged in any “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code,
which, either in any one instance or in the aggregate, is reasonably likely to
result in a Material Adverse Effect or in any material impairment of the right
or ability of FIC to carry on its business substantially as now conducted, or in
any material liability on the part of FIC. FIC for its current “tax year” (as
defined in the Code) is entitled to a dividends paid deduction, as described in
Section 857(b)(2)B) of the Code, with respect to applicable dividends paid or
deemed paid by it with respect to each tax year for which it claims such a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service.

(28) No Prohibited Persons. Neither Seller nor any of their Affiliates,
officers, directors, partners or members, is an entity or person (or to any
Seller’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

(29) Use of Proceeds. No proceeds of any Transaction will be used by any Seller
in any way which would violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

b. With respect to every Purchased Mortgage Loan, each Seller represents and
warrants to Buyer and Administrative Agent as of the applicable Purchase Date
for any Transaction and each date thereafter that each representation and
warranty set forth on Schedule 1 is true and correct.

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Administrative Agent for the benefit
of the Buyers and shall continue for so long as the Purchased Mortgage Loans are
subject to this Agreement. Upon discovery by Sellers, Servicer, Administrative
Agent or Buyers of any material breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others. Subject to Administrative
Agent’s right to determine the Market Value of the Purchased Mortgage Loans, the
Sellers shall have up to five (5) Business Days to verify any alleged breach of
representation or warranty for any Purchased Mortgage Loan. Administrative Agent
has the right to require, in its unreviewable discretion, Sellers to repurchase
within 1 Business Day after receipt of notice from Administrative Agent any
Purchased Mortgage Loan for which a breach of one or more of the representations
and warranties referenced in Section 13(b) exists and which breach has a
material adverse effect on the value of such Mortgage Loan or the interests of
Buyers.

14. Covenants

Each Seller covenants with each Buyer, each Group Agent and Administrative Agent
that, during the term of this facility:

a. Minimum Consolidated Adjusted Tangible Net Worth. The Sellers shall maintain
a Consolidated Adjusted Tangible Net Worth of at least $400 million.

b. Indebtedness to Consolidated Adjusted Tangible Net Worth Ratio. The Sellers’
(i) combined ratio of consolidated Indebtedness to Consolidated Adjusted
Tangible Net Worth shall not exceed 16:1 and (ii) combined ratio of consolidated
Indebtedness (net of non-recourse Indebtedness) to Consolidated Adjusted
Tangible Net Worth shall not exceed 10:1.

c. Litigation. The Sellers will promptly, and in any event within ten (10) days
after service of process on any of the following, give to Administrative Agent
notice of all actions, suits or proceedings pending or, to the knowledge of the
Sellers threatened, against or affecting the Sellers or their respective
properties, in or before any court, arbitrator or other body, which,
individually or in the aggregate, is reasonably likely to result in a Material
Adverse Effect.

d. Prohibition of Fundamental Changes. No Seller shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that any Seller may merge or
consolidate with (a) any wholly owned subsidiary of such Seller, or (b) any
other Person if such Seller, is the surviving corporation; and provided further,
that if after giving effect thereto, no Event of Default would exist hereunder.

e. Maintenance of Profitability. FIC shall not permit, for any two consecutive
Test Periods, its consolidated Net Income for any Test Period, before income
taxes for such Test Period, distributions made during such Test Period, and
without regard to unrealized gains or losses from mark to market valuations
resulting from Sellers’ Interest Rate Protection Agreements during such Test
Period, to be less than $1.00.

f. Servicer; Asset Tape. Sellers shall cause Servicer to provide to
Administrative Agent, electronically, in a format mutually acceptable to
Administrative Agent and Sellers, an Asset Tape by no later than the Reporting
Date. The Sellers shall not cause the Purchased Mortgage Loans to be serviced by
any servicer other than a servicer expressly approved in writing by
Administrative Agent, which approval shall be deemed granted by Administrative
Agent with respect to the Sellers with the execution of this Agreement. The
Purchased Mortgage Loans (other than those Purchased Mortgage Loans sold to the
Administrative Agent for the benefit of the Buyers by FMC) shall at all times be
subserviced by an Eligible Subservicer pursuant to a binding and enforceable
agreement between the Servicer and such Eligible Subservicer (copies of which,
together with all amendments and modifications thereto, shall be provided to the
Administrative Agent).

g. Reserved.

h. Insurance. The Sellers will continue to maintain, for each Seller and its
subsidiaries, insurance coverage with respect to employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property (other than money and securities) and computer fraud in an aggregate
amount acceptable to Fannie Mae and Freddie Mac.

i. No Adverse Claims. The Sellers warrant and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyers in and to all
Repurchase Assets against all adverse claims and demands.

j. Assignment. Except as permitted herein, neither Seller shall sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Agreements), any of the Purchased
Mortgage Loans or any interest therein, provided that this Section shall not
prevent any transfer of Purchased Mortgage Loans in accordance with the Program
Agreements.

k. Security Interest. The Sellers shall do all things necessary to preserve the
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, the Sellers will
comply in all material respects with all rules, regulations and other laws of
any Governmental Authority and cause the Repurchase Assets to comply in all
material respects with all applicable rules, regulations and other laws. The
Sellers will not allow any default for which any Seller is responsible to occur
under any Repurchase Assets or any Program Agreements and the Sellers shall
fully perform or cause to be performed when due all of its obligations under any
Repurchase Assets or the Program Agreements.

l. Records.

(1) Sellers shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Administrative Agent otherwise
approves. Sellers will not allow any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Mortgage Loan, in which
event Sellers will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Sellers of the Purchased
Mortgage Loans will maintain all such Records not in the possession of Custodian
in good and complete condition in accordance with industry practices for assets
similar to the Purchased Mortgage Loans and preserve them against loss.

(2) For so long as Buyers have an interest in or lien on any Purchased Mortgage
Loan, Seller swill hold or cause to be held all related Records in trust for
Buyers. Sellers shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyers granted hereby.

(3) Upon reasonable advance notice from Custodian, any Group Agent or
Administrative Agent, Sellers shall (x) make any and all such Records available
to Custodian, such Group Agent or Administrative Agent during normal business
hours to examine any such Records, either by its own officers or employees, or
by agents or contractors, or both, and make copies of all or any portion
thereof, and (y) permit Buyers, any Group Agent, Administrative Agent or their
authorized agents to discuss the affairs, finances and accounts of Sellers with
its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Sellers with its independent certified public
accountants.

m. Books. Sellers shall keep or cause to be kept in reasonable detail books and
records of account of their assets and business and shall clearly reflect
therein the transfer of Purchased Mortgage Loans to Administrative Agent for the
benefit of the Buyers.

n. Approvals. Each Seller shall maintain all licenses, permits or other
approvals necessary for Sellers to conduct their business and to perform their
obligations under the Program Agreements, and Sellers shall conduct their
business strictly in accordance with applicable law.

o. Material Change in Business. No Seller shall make any material change in the
nature of its business as carried on at the date hereof.

p. Underwriting Guidelines. The Sellers shall give each Group Agent prior notice
of all intended material changes, amendments or modifications to the related
Underwriting Guidelines which may affect the Purchased Mortgage Loans and the
Group Agents shall have three (3) Business Days following receipt of such notice
to notify the Sellers of their approval, which shall not be unreasonably
withheld, or disapproval of the Sellers’ proposed amendments or modifications.
If no Group Agent notifies the Sellers of its disapproval within three
(3) Business Days, the proposed amendments or modifications shall be deemed
approved.

q. Distributions. If an Event of Default has occurred and is continuing, the
Sellers shall not pay any dividends with respect to any capital stock or other
equity interests in such entity, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Seller.

r. Applicable Law. The Sellers shall comply, in all material respects, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.

s. Existence. The Sellers shall preserve and maintain their legal existence and
all of their material rights, privileges, licenses and franchises.

t. Chief Executive Office; Jurisdiction of Organization. No Seller shall move
its chief executive office from the address referred to in Section 13(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(17) unless it shall have provided Administrative Agent 30 days’
prior written notice of such change.

u. Taxes. Sellers shall timely file all tax returns that are required to be
filed by it and shall timely pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy (i) the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained or (ii) of which the Sellers have no knowledge.

v. Transactions with Affiliates. The Sellers will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate which
is not also a Seller hereunder, unless such transaction is (a) otherwise
permitted under the Program Agreements, (b) in the ordinary course of such
Seller’s business, or (c) upon fair and reasonable terms no less favorable to
such Seller than it would obtain in a comparable arm’s-length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section to any Affiliate which is not also a Seller hereunder.

w. Reserved.

x. Indebtedness. Neither Seller shall enter into any credit agreement or
otherwise incur any additional Indebtedness (1) except as expressly set forth in
clause (2) below, without prior written notice to Administrative Agent (other
than (a) pursuant to Existing Credit Facilities specified on Exhibit J hereto or
any incremental increases thereto, (b) Structured Securities Debt, (c) Permitted
Guarantee Obligations and (d) usual and customary accounts payable for a
mortgage company) or (2) without the prior written consent of Administrative
Agent in its sole good faith discretion with respect to any Seller’s acquisition
or operation of any new line of business unrelated to that of a REIT or a
mortgage banker. The relevant Seller shall provide prompt written notice of any
increase in its Existing Credit Facilities specified on Exhibit J.

y. Hedging. The Sellers (i) have entered into Interest Rate Protection
Agreements, in accordance with the Sellers’ written policies regarding hedging,
or a letter detailing such policies to be delivered to the any Group Agent upon
such Group Agent’s request, with respect to Purchased Mortgage Loans having
terms with respect to protection against fluctuations in interest rates
acceptable to the Group Agents in their sole good faith discretion; and
(ii) shall give the Group Agents prior notice of all intended material changes,
amendments or modifications to the Sellers’ related written policies regarding
hedging or letters delivered to the Group Agents detailing such policies.

z. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Sellers, any Affiliate thereof or any of
their officers furnished to Administrative Agent hereunder and during
Administrative Agent’s diligence of Sellers are and will be true and complete
and do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading. All required financial statements, information and reports delivered
by Sellers or Servicer to Administrative Agent pursuant to this Agreement shall
be prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

aa. Delivery to Custodian. Prior to the purchase of a Mortgage Loan pursuant to
this Agreement, the Sellers shall deliver, or cause to be delivered, to
Administrative Agent or Custodian, as applicable, the documentation set forth in
the Custodial Agreement with respect to such Mortgage Loan. If upon examination
of the documents included in the related Mortgage File, the Custodian determines
that such documents do not satisfy the requirements set forth in the Custodial
Agreement, the Custodian shall mark such Mortgage Loan as an exception on the
related Mortgage Loan Schedule and Exception Report.

bb. Agency Approvals; Servicing. FMC shall maintain its status with Fannie Mae
as an approved lender and Freddie Mac as an approved seller/servicer, in each
case in good standing. Should FMC, for any reason, cease to possess all such
applicable Agency Approvals, or should notification to the relevant Agency or to
The Department of Housing and Urban Development, FHA or VA be required, FMC
shall so notify Administrative Agent immediately in writing. Notwithstanding the
preceding sentence, FMC shall take all necessary action to maintain all of their
applicable Agency Approvals at all times during the term of this Agreement and
each outstanding Transaction. FMC has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

cc. Reserved.

dd. No Pledge. No Seller shall pledge, transfer or convey any security interest
in the Collection Account to any Person without the express written consent of
Administrative Agent.

ee. Non-Structured Securities Indebtedness to Consolidated Adjusted Tangible Net
Worth Ratio. The Sellers’ ratio of consolidated Indebtedness less Structured
Securities Debt to Consolidated Adjusted Tangible Net Worth shall not exceed
10:1.

ff. Plan Assets. Neither Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and no Seller shall use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Repurchase Agreement or any Transaction hereunder.

gg. Maintenance of Liquidity. The Sellers shall maintain cash, Cash Equivalents
as well as unencumbered Mortgage Loans held for sale or securitization of at
least $15 million.

hh. Committed Warehouse Facility. While FIC or an Affiliate of FIC is the
Servicer, the Servicer shall cause the Sellers to maintain, at all times during
the term of this Agreement, one or more committed loan facilities with one or
more nationally recognized and established lenders (other than the Group Agents
and their Affiliates) that, in the aggregate on a committed basis, have an
aggregate committed amount of funds available to the Sellers equal to at least
$500,000,000.

15. Events of Default

Each of the following shall constitute an “Event of Default” hereunder:

a. Payment Failure. Failure of any Seller or Servicer to (i) make any payment of
Price Differential or Repurchase Price or any other sum which has become due, on
a Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, or (ii) cure any
Margin Deficit when due pursuant to Section 6 hereof.

b. Cross Default. Any Seller shall fail to pay when due any amounts due under
any agreement to which any such Person is a party and under which any
Indebtedness greater than $20,000,000 is governed (after giving effect to any
applicable cure periods); or any Indebtedness owing by the Sellers greater than
$20,000,000 shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

c. Assignment. Assignment or attempted assignment by any Seller of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Administrative Agent, or the granting by any Seller of any security
interest, lien or other encumbrances on any Purchased Mortgage Loans to any
person other than Buyers.

d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller.

e. Material Adverse Change. Any event having a Material Adverse Effect shall
occur, in each case as determined by the Administrative Agent in its sole good
faith discretion.

f. Breach of Financial Representation or Covenant or Obligation. A breach by any
Seller of any of the representations, warranties or covenants or obligations set
forth in Sections 13(a)(1), 13(a)(7), 13(a)(12), 13(a)(19), 13(a)(24), 14a, 14b,
14d, 14e, 14s, 14v, 14x, 14dd, 14ee, 14ff, 14gg or 14hh of this Agreement.

g. Breach of Non-Financial Representation or Covenant. A breach by any Seller or
Servicer, as applicable, of any other material representation, warranty or
covenant set forth in this Agreement (and not otherwise specified in Section
15(f) above), if such breach is not cured within five (5) Business Days (other
than the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value, the existence
of a Margin Deficit and the obligation to repurchase such Mortgage Loan) unless
(i) such party shall have made any such representations and warranties with
knowledge that they were materially false or misleading at the time made or
(ii) any such representations and warranties have been determined by
Administrative Agent in its sole discretion to be materially false or misleading
on a regular basis.

h. Change of Control. The occurrence of a Change in Control.

i. Failure to Transfer. Sellers fail to transfer the Purchased Mortgage Loans to
the Administrative Agent for the benefit of the Buyers on the applicable
Purchase Date (provided the Administrative Agent for the benefit of the Buyers
has tendered the related Purchase Price).

j. Judgment. A final judgment or judgments for the payment of money in excess of
$20,000,000 in the aggregate shall be rendered against any Seller or any of its
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

k. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of Sellers, Servicer or any Affiliate
thereof, or shall have taken any action to displace the management of Sellers,
Servicer or any Affiliate thereof or to curtail its authority in the conduct of
the business of Sellers, Servicer or any Affiliate thereof, or takes any action
in the nature of enforcement to remove, limit or restrict the approval of
Sellers, Servicer or Affiliate as an issuer, buyer or a seller/servicer of
Mortgage Loans or securities backed thereby, and such action provided for in
this subparagraph k shall not have been discontinued or stayed within 30 days.

l. Inability to Perform. An officer of a Seller shall admit its inability to, or
its intention not to, perform any of the Sellers’ Obligations hereunder.

m. Security Interest. The Administrative Agent shall for any reason cease to
have a valid, first priority security interest in any material portion of the
Purchased Mortgage Loans or other Repurchase Assets purported to be covered
hereby.

n. Financial Statements. Sellers’ or Servicer’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Sellers or Servicer
as a “going concern” or a reference of similar import.

o. Amendments. Any material amendment is made to the Underwriting Guidelines
which was not previously approved by Administrative Agent pursuant to
Section 14(p).

p. REIT Status. The failure of FIC to at any time continue to be qualified as a
real estate investment trust as defined in Section 856 of the Code.

q. Eligible Subservicer. Except with respect to FMC, the failure at any time to
have a Person satisfying the definition of “Eligible Subservicer” obligated to
perform the duties of Eligible Subservicer with respect to Mortgage Loans and
related property originated by FIC.

An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.

16. Remedies Upon Default

In the event that an Event of Default shall have occurred:

a. Administrative Agent may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency of any
Seller or any Affiliate), declare an Event of Default to have occurred hereunder
and, upon the exercise or deemed exercise of such option, the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Administrative
Agent shall (except upon the occurrence of an Act of Insolvency) give notice to
Sellers of the exercise of such option as promptly as practicable.

b. If Administrative Agent exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Sellers’ obligations in
such Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Administrative Agent and applied, in Administrative Agent’s sole
discretion, to the aggregate unpaid Repurchase Prices for all outstanding
Transactions and any other amounts owing by Sellers hereunder, and (iii) Sellers
shall immediately deliver to Administrative Agent the Mortgage Files relating to
any Purchased Mortgage Loans subject to such Transactions then in Sellers’
possession or control.

c. Administrative Agent also shall have the right to obtain physical possession,
and to commence an action to obtain physical possession, of all Records and
files of Sellers relating to the Purchased Mortgage Loans and all documents
relating to the Purchased Mortgage Loans (including, without limitation, any
legal, credit or servicing files with respect to the Purchased Mortgage Loans)
which are then or may thereafter come in to the possession of Sellers or any
third party acting for Sellers. To obtain physical possession of any Purchased
Mortgage Loans held by Custodian, Administrative Agent shall present to
Custodian a Trust Receipt and Certification. Buyer and Administrative Agent
shall be entitled to specific performance of all agreements of Sellers contained
in this Agreement.

d. Administrative Agent shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans to remit all collections thereon to
Administrative Agent, and if any such payments are received by Sellers, Seller
shall not commingle the amounts received with other funds of Sellers and shall
promptly pay them over to Administrative Agent. Administrative Agent shall also
have the right to terminate any one or all of the servicers then servicing any
Purchased Mortgage Loans with or without cause. In addition, Administrative
Agent shall have the right to immediately sell the Purchased Mortgage Loans and
liquidate all Repurchase Assets. Such disposition of Purchased Mortgage Loans
may be, at Administrative Agent’s option, on either a servicing-released or a
servicing-retained basis. The Administrative Agent for the benefit of the Buyers
shall be entitled to place the Purchased Mortgage Loans in a pool for issuance
of mortgage-backed securities at the then-prevailing price for such securities
and to sell such securities for such prevailing price in the open market.
Administrative Agent shall also be entitled to sell any or all of such Mortgage
Loans individually for the prevailing price. Administrative Agent shall also be
entitled, in its sole discretion to elect, in lieu of selling all or a portion
of such Purchased Mortgage Loans, to give the Sellers credit for such Purchased
Mortgage Loans and the Repurchase Assets in an amount equal to the Market Value
of the Purchased Mortgage Loans against the aggregate unpaid Repurchase Price
and any other amounts owing by the Sellers hereunder.

e. Upon the happening of one or more Events of Default, Administrative Agent may
apply any proceeds from the liquidation of the Purchased Mortgage Loans and
Repurchase Assets to the Repurchase Prices hereunder and all other Obligations
in the manner Administrative Agent deems appropriate in its sole discretion.

f. Sellers shall be liable to Buyers, Group Agents and Administrative Agent for
(i) the amount of all reasonable legal or other expenses (including, without
limitation, all costs and expenses of Buyers, Group Agents and Administrative
Agent in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyers, Group
Agents and Administrative Agent) incurred in connection with or as a result of
an Event of Default, (ii) damages in an amount equal to the cost (including all
fees, expenses and commissions) of entering into replacement transactions and
entering into or terminating hedge transactions in connection with or as a
result of an Event of Default, and (iii) any other loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a Transaction.

g. To the extent permitted by applicable law, Sellers shall be liable to Buyers,
Group Agents and Administrative Agent for interest on any amounts owing by
Sellers hereunder, from the date Sellers become liable for such amounts
hereunder until such amounts are (i) paid in full by Sellers or (ii) satisfied
in full by the exercise of Buyers’, Group Agents’ or Administrative Agent’s
rights hereunder. Interest on any sum payable by Sellers under this
Section 16(g) shall be at a rate equal to the Post-Default Rate.

h. Buyers, Group Agents and Administrative Agent shall have, in addition to its
rights hereunder, any rights otherwise available to it under any other agreement
or applicable law.

i. Buyers, Group Agents and Administrative Agent may exercise one or more of the
remedies available to them immediately upon the occurrence of an Event of
Default and, except to the extent provided in subsections (a) and (d) of this
Section, at any time thereafter without notice to Sellers. All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyers, Group
Agents and Administrative Agent may have.

j. Buyers, Group Agents and Administrative Agent may enforce their rights and
remedies hereunder without prior judicial process or hearing, and each Seller
hereby expressly waives any defenses such Seller might otherwise have to require
Buyers, Group Agents or Administrative Agent to enforce their rights by judicial
process. Each Seller also waives any defense (other than a defense of payment or
performance) such Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

k. Administrative Agent and Group Agents shall have the right to perform
reasonable due diligence with respect to each Seller and the Mortgage Loans,
which review shall be at the expense of Sellers.

17. Reports

a. Notices. The Sellers shall immediately furnish to Administrative Agent and
each Group Agent notice of the occurrence of any Event of Default hereunder or
material default or breach by the Sellers or Servicer of any obligation under
any Program Agreement or any material contract or agreement of the Sellers or
Servicer or the occurrence of any event or circumstance that such party
reasonably expects will, with the passage of time, become an Event of Default or
such a default or breach by such party and the following:

(1) as soon as available and in any event within thirty (30) calendar days after
the end of each calendar month, the unaudited consolidated and consolidating
balance sheets of FIC and its consolidated Subsidiaries as at the end of such
period and the related unaudited consolidated statements of income and retained
earnings and of cash flows for FIC and its consolidated Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer of FIC, which certificate
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of FIC and its consolidated Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
adjustments);

(2) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of FIC, the consolidated and consolidating balance sheets of
FIC and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for FIC and its consolidated Subsidiaries for such year, setting forth in
each case in comparative form the figures for the previous year, accompanied by
an opinion thereon of independent certified public accountants, a member of
AICPA, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated and consolidating financial
statements fairly present the consolidated financial condition and results of
operations of FIC and its respective consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP;

(3) such other prepared statements that Administrative Agent or any Group Agent
may reasonably request;

(4) if applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by Sellers, within 5 Business
Days of their filing with the SEC; provided, that, Sellers or any Affiliate will
provide each Group Agent, the Administrative Agent and Credit Suisse First
Boston Corporation with a copy of the annual 10-K filed with the SEC by Sellers
or their Affiliates, no later than 90 days after the end of the year;

(5) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, FHA, VA, Governmental
Authority and investor audits, examinations, evaluations, monitoring reviews and
reports of its operations (including those prepared on a contract basis) which
provide for or relate to (i) material corrective action required or
(ii) material sanctions proposed, imposed or required, including without
limitation notices of defaults, notices of termination of approved status,
notices of imposition of supervisory agreements or interim servicing agreements,
and notices of probation, suspension, or non-renewal;

(6) from time to time such other information regarding the financial condition,
operations, or business of the Sellers as Administrative Agent or any Group
Agent may reasonably request;

(7) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Seller knows, or with respect to any Plan or
Multiemployer Plan to which any Seller or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of such Seller setting
forth details respecting such event or condition and the action, if any, that
such Seller or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by such
Seller or an ERISA Affiliate with respect to such event or condition);

(8) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its Due Date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(9) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by the any Seller or an ERISA Affiliate
to terminate any Plan;

(10) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer any Plan, or the
receipt by the any Seller or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(11) the complete or partial withdrawal from a Multiemployer Plan by any Seller
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) that would have a Material Adverse Effect or the receipt by
any Seller or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

(12) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Seller or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days;

(13) the adoption of an amendment to any Plan that would result in the loss of
tax-exempt status of the trust of which such Plan is a part if the related
Seller or an ERISA Affiliate fails to provide timely security to such Plan in
accordance with the provisions of Section 401(a)(29) of the Code or Section 307
of ERISA.

(14) As soon as reasonably possible, notice of any of the following events:

(a) change in the insurance coverage required of Sellers, Servicer or any other
Person pursuant to any Program Agreement, with a copy of evidence of same
attached;

(b) immediately following notice or knowledge of any material litigation against
any Seller;

(c) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or Servicer, on the one hand, and any Governmental Authority;

(d) any material change in accounting policies or financial reporting practices
of any Seller or Servicer;

(e) the occurrence of any material employment dispute and a description of the
strategy for resolving it that has the possibility of resulting in a Material
Adverse Effect;

(f) with respect to any Purchased Mortgage Loan, immediately upon receipt of
notice or knowledge thereof, that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to affect adversely the value of
such Mortgaged Loan;

(g) any material issues raised upon examination of Sellers or Sellers’
facilities by any Governmental Authority;

(h) any material change in the Indebtedness of any Seller, including, without
limitation, any material default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

(i) promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Mortgage Loans; and

(j) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to any
Seller or Servicer.

b. Officer’s Certificates. Sellers will furnish to Administrative Agent and
Group Agents, at the time Sellers furnish each set of financial statements
pursuant to Section 17(a)(1) or (2) above, a certificate of a Responsible
Officer of each Seller in the form of Exhibit D hereto certifying that, as of
the date of such financial statements and as of the date of such certificates,
such Seller is in compliance with all the terms of this Agreement and setting
forth the basis for such compliance, including the calculation of each financial
ratio and covenant required to be satisfied herein.

c. Compliance Certificate. For each month, FIC shall deliver to Administrative
Agent and Group Agents a compliance certificate certifying Sellers’ compliance
with the covenants in Section 14(a), (b), (e), (ee) and (gg) above and setting
forth its calculation thereof and identifying all Mortgage Loans purchased by
the Administrative Agent for the benefit of the Buyers and held by Custodian
pending repurchase.

d. Mortgage Loan Reports. The Sellers will furnish to Administrative Agent and
Group Agents, in the form of Exhibit O hereto, monthly electronic Mortgage Loan
performance data, including, without limitation, delinquency reports, pool
analytic reports and static pool reports (i.e., delinquency, foreclosure and net
charge-off reports) and monthly stratification reports summarizing the
characteristics of the Purchased Mortgage Loans.

e. Asset Tape. Sellers shall provide to Administrative Agent and Group Agents,
electronically, in a format mutually acceptable to Administrative Agent and
Sellers, an Asset Tape by no later than the Reporting Date.

f. Other. Sellers shall deliver to Administrative Agent and Group Agents any
other reports or information reasonably requested by Administrative Agent or any
Group Agent or as otherwise required pursuant to this Agreement.

18. Reserved

19. Single Agreement

Buyers, Administrative Agent and each Seller acknowledge that, and have entered
hereunto, and will enter into each Transaction hereunder, in consideration of
and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other. Accordingly, each of Buyers, Administrative Agent and each Seller
agrees (i) to perform all of its obligations in respect of each Transaction
hereunder, and that a default in the performance of any such obligations shall
constitute a default by it in respect of all Transactions hereunder, (ii) that
each of them shall be entitled to set-off claims and apply property held by them
in respect of any Transaction against obligations owing to them in respect of
any other Transactions hereunder and (iii) that payments, deliveries and other
transfers made by either of them in respect of any Transaction shall be deemed
to have been made in consideration of payments, deliveries and other transfers
in respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.

20. Notices and Other Communications

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile or electronically only),
statements, demands or other communications hereunder may be given by a party to
the other by mail, facsimile, messenger or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.



      If to a Seller:

Fieldstone Mortgage Company
11000 Broken Land Parkway
Suite 600
Columbia, MD 21044
Attention: Treasurer
Phone Number: 410-772-7275
Fax Number: 443-367-2172

mkrebs@fmcmortgage.com

Fieldstone Investment Corporation
11000 Broken Land Parkway
Suite 600
Columbia, MD 21044
Attention: Treasurer
Phone Number: 410-772-7275
Fax Number: 443-367-2172

mkrebs@fmcmortgage.com



      with a copy to:

Fieldstone Mortgage Company
11000 Broken Land Parkway
Suite 600
Columbia, MD 21044
Attention: General Counsel
Phone Number: 410-772-7200



      If to Administrative Agent:

Credit Suisse, New York Branch
11 Madison Avenue, 5th Floor
New York, NY 10010
Attention: Joseph Soave and Alex Smith
Phone Number: (212) 325-9103
Fax Number: (212) 325-0873



      with a copy to:

Credit Suisse, New York Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Legal Department



      If to the JPM Group Agent:

Asset-Backed Securities – Conduit
Chase Tower
Suite IL 1-0079
Chicago, IL 60670
Fax Number: 312-732-1844

21. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

22. Non assignability

The Program Agreements are not assignable by any Seller. Buyers may from time to
time assign all or a portion of its rights and obligations under this Agreement
and the Program Agreements; provided, however that any such assignment shall be
delivered to the Administrative Agent and the Administrative Agent shall
maintain as agent of Sellers, for review by Sellers upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyers and assignee (“Assignment and Acceptance”), specifying the percentage or
portion of such rights and obligations assigned. Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyers hereunder, and
(b) Buyers shall, to the extent that such rights and obligations have been so
assigned by it to (i) an Affiliate of a Buyer which assumes the obligations of
such Buyer, (ii) any other Buyer, (iii) any commercial paper conduit
administered by any Buyer or any Affiliate of a Buyer, (iv) any liquidity
provider to any Conduit Buyer or (v) to another Person approved by Sellers (such
approval not to be unreasonably withheld) which assumes the obligations of any
Buyer, be released from its obligations hereunder and under the Program
Agreements. Unless otherwise stated in the Assignment and Acceptance, Sellers
shall continue to take directions solely from Administrative Agent unless
otherwise notified by Administrative Agent in writing. Administrative Agent may
distribute to any prospective assignee any document or other information
delivered to Administrative Agent by Sellers.

23. Set-off

a. In addition to any rights and remedies of Buyers and Administrative Agent
provided by law, Buyers and Administrative Agent shall have the right, without
prior notice to Sellers, any such notice being expressly waived by Sellers to
the extent permitted by applicable law, upon any amount becoming due and payable
by Sellers hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyers or any branch or agency thereof
to or for the credit or the account of Sellers. Administrative Agent agrees
promptly to notify Sellers after any such set-off and application made by Buyers
or Administrative Agent; provided, that the failure to give such notice shall
not affect the validity of such set-off and application.

b. If Administrative Agent for the benefit of any Buyer (a “Benefited Buyer”)
shall at any time receive any payment of all or part of the Obligations owed to
such Buyer, or Price Differential in respect thereof, or receive any assets in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 15(d), or otherwise),
in a greater proportion than any such payment to or asset received by any other
Buyer, if any, in respect of such other Buyer’s Transactions, such Price
Differential or such other Obligations, the Administrative Agent for the benefit
of such Benefited Buyer shall purchase for cash from the other Buyers a
participating interest in such portion of each such other Buyer’s Transactions,
or shall provide such other Buyers with the benefits of any such asset, or the
proceeds thereof, as shall be necessary to cause such Benefited Buyer to share
the excess payment or benefits of such asset or proceeds ratably with each of
the Buyers based upon the respective aggregate Purchase Prices of the
Transactions held by them; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Buyer,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Seller agrees that
each Buyer so purchasing a portion of another Buyer’s Transactions and any
participant may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Buyer were
the direct holder of such portion.

24. Binding Effect; Governing Law; Jurisdiction

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller
acknowledges that the obligations of Buyers and Administrative Agent hereunder
or otherwise are not the subject of any guaranty by, or recourse to, any direct
or indirect parent or other Affiliate of Buyers or Administrative Agent. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

b. EACH SELLER HEREBY WAIVES TRIAL BY JURY. EACH SELLER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. EACH SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

25. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

26. Intent

a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

b. It is understood that either party’s right to liquidate Purchased Mortgage
Loans delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 16 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

e. This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 555 and Section 559 under the
Bankruptcy Code.

27. Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

28. Power of Attorney

Each Seller hereby authorizes Administrative Agent to file such financing
statement or statements relating to the Repurchase Assets without Sellers’
signature thereon as Administrative Agent, at its option, may deem appropriate.
Each Seller hereby appoints Administrative Agent as Sellers’ agent and
attorney-in-fact to execute any such financing statement or statements in
Sellers’ name and to perform all other acts which Administrative Agent deems
appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Sellers as its agent and attorney-in-fact. This agency
and power of attorney is coupled with an interest and is irrevocable without
Administrative Agent’s consent. Notwithstanding the foregoing, the power of
attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Sellers shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28.

29. Buyers and Administrative Agent May Act Through Affiliates

Buyers and Administrative Agent may, from time to time, designate one or more
affiliates for the purpose of performing any action hereunder.

30. Indemnification; Obligations

a. Each Seller agrees to hold Buyers, Administrative Agent, Group Agents and
each of their respective Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) harmless from and indemnify
each Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, Purchase Confirmation, any Program Agreement or any
transaction contemplated hereby or thereby resulting from anything other than
the Indemnified Party’s gross negligence or willful misconduct. Each Seller also
agrees to reimburse each Indemnified Party for all reasonable expenses in
connection with the enforcement of this Agreement and the exercise of any right
or remedy provided for herein, any Transaction Request, Purchase Confirmation
and any Program Agreement, including, without limitation, the reasonable fees
and disbursements of counsel. Each Seller’s agreements in this Section 30 shall
survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement. Each Seller hereby acknowledges that its
obligations hereunder are recourse obligations of such Seller and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Mortgage Loans. Each Seller also agrees not to assert any claim
against Buyers, Administrative Agent, Group Agents or any of their Affiliates,
or any of their respective officers, directors, employees, attorneys and agents,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the facility established
hereunder, the actual or proposed use of the proceeds of the Transactions, this
Agreement or any of the transactions contemplated thereby. THE FOREGOING
INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT
LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF THE INDEMNIFIED PARTIES.

b. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Sellers other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Sellers shall,
upon demand by Administrative Agent, pay to Administrative Agent an amount
sufficient to compensate Buyers or Administrative Agent for any losses, costs or
expenses that it may reasonably incur as of a result of such payment.

c. Without limiting the provisions of Section 30(a) hereof, if Sellers fail to
pay when due any costs, expenses or other amounts payable by them under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Sellers by Administrative
Agent, in its sole discretion.

31. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

32. Confidentiality

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyers, Administrative Agent and Agent and
shall be held by Sellers in strict confidence and shall not be disclosed by
Sellers to any third party without the written consent of Buyers and
Administrative Agent except for (i) disclosure to Sellers’ direct and indirect
Affiliates and Subsidiaries, attorneys or accountants, but only to the extent
such disclosure is necessary and such parties agree to hold all information in
strict confidence, (ii)  disclosure required by law, rule, regulation or order
of a court or other regulatory body including, without limitation, the SEC,
(iii) disclosure to Persons performing due diligence investigations of Sellers
in connection with merger or acquisition transactions or in connection with any
initial public offering involving the Sellers or their Affiliates, or
(iv) disclosure in connection with any initial public offering involving the
Sellers or their Affiliates only with respect to (a) the existence of this
Repurchase Agreement, (b) the Maximum Aggregate Purchase Price, (c) the range or
average of the calculation of the Purchase Price or Price Differential, (d) the
restrictive covenants set forth in Section 14, (e) the sub-limits related to
Wet-Ink Mortgage Loans, (f) the Termination Date, (g) the date of this Agreement
and (h) the aggregate Purchase Price of outstanding Transactions as of a certain
date, or (v) disclosure to Sellers’ current and prospective warehouse lenders;
and provided that, in no event shall either Seller disclose to any current or
prospective warehouse lenders any other terms other than those referred to in
(iv)(a), (b) and (d) above, including without limitation, any information with
respect to the calculation of the Purchase Price, Price Differential or any
fees, without the express written consent of Administrative Agent or as is
otherwise permitted pursuant to this Section 32. Notwithstanding the foregoing
or anything to the contrary contained herein or in any other Program Agreement,
the parties hereto may disclose to any and all Persons, without limitation of
any kind, the federal, state and local tax treatment of the Transactions, any
fact relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Sellers may not
disclose the name of or identifying information with respect to Buyers,
Administrative Agent or Agent or any pricing terms (including, without
limitation, the Pricing Rate, Purchase Price Percentage and Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyers and Administrative Agent.

33. Recording of Communications

Buyers, Administrative Agent, Group Agents and Sellers shall have the right (but
not the obligation) from time to time to make or cause to be made tape
recordings of communications between its employees and those of the other party
with respect to Transactions. Buyers, Administrative Agent, Group Agents and
Sellers consent to the admissibility of such tape recordings in any court,
arbitration, or other proceedings. The parties agree that a duly authenticated
transcript of such a tape recording shall be deemed to be a writing conclusively
evidencing the parties’ agreement.

34. Actions Requiring Consent

a. Actions Requiring All Buyers’ Consent. Without the written consent or
ratification of all Buyers, the Administrative Agent shall not (by written
amendment or otherwise):

(1) agree to any change to the Maximum Aggregate Purchase Price;

(2) agree to any change in the Purchase Price Percentage, Pricing Rate, Post
Default Rate, Non-Utilization Fee (all as defined in the Pricing Side Letter) or
any other fee provisions (excluding the Administrative Fee) in this Agreement or
the Pricing Side Letter;

(3) release any material Lien held under the Program Agreements other than in
accordance with the Program Agreements;

(4) accept, and enter into any Transaction with a non Eligible Mortgage Loan
(other than pursuant to the Administrative Agent’s discretionary powers under
Section 34(d) hereof);

(5) change any Buyer’s Purchase Price Share or Pro Rata share of a Transaction
other than in accordance with the express provisions of the Repurchase
Agreements;

(6) agree to any change in the nature of the Buyers’ respective Commitments from
several to joint, in whole or in part;

(7) agree to any change to the definition of “Required Committed Buyers”;

(8) extend the Termination Date or the Payment Date other than in accordance
with the express provisions of the Program Agreements;

(9) release a Seller from any of its obligations under the Program Agreements
except as set forth in this Section 34(a); or

(10) agree to any change in this Section.

Notwithstanding the foregoing, the Administrative Agent may (by written
amendment or otherwise) extend any applicable time period in respect of, or
extend any cure period applicable to the following obligations:  (i) 14(u);
(ii) Section 14(y)(ii); (iii) Section 17(a)(1) and (iv) Section 17(a)(4);
provided that (i) neither the failure to comply with such covenant at the time
required by such section nor such extension shall have a Material Adverse Effect
and (ii) any such extensions in the aggregate for any single breach shall not
exceed 10 days.  The Administrative Agent will give the JPM Group Agent prompt
notice of any such extension granted pursuant to the preceding sentence.

b. Actions Requiring Required Committed Buyers’ Consent. Without the written
consent or ratification of the Required Committed Buyers, the Administrative
Agent shall not (by written amendment or otherwise):

(1) notify the Sellers that the Buyers do not intend to enter into Transactions
as a result of the failure of the conditions precedent (specified in Section 10
of this Agreement) to be satisfied or that the maturity of all or any part of
the Repurchase Price for the Transactions shall have been declared due unless an
Event of Default described in any of Sections 15(d), (e), (h), (l) or (m) of
this Agreement shall have occurred;

(2) agree to any change to any of the conditions precedent to Transactions
specified in Section 10 of this Agreement;

(3) exercise any of the remedies for default described in Section 15 or
Section 16 of this Agreement;

(4) waive any Event of Default under the Program Agreements;

(5) make or consent to any amendment, modification or waiver of any of the
terms, covenants, provisions or conditions of the Program Agreements (other than
non-material clerical corrections or updates to notice information or
Exhibit J);

(6) increase the concentration limits set forth in the definition of Asset Value
(or otherwise modify such definition), or consent to any decrease in Purchase
Price (as set forth in the definition thereof); or

(7) approve the Sellers’ declaration or payment of any distribution directly or
indirectly to the Sellers’ shareholders when any Event of Default has occurred
and is continuing or, after the payment of which dividend or distribution, would
exist, to the extent prohibited by Section 14(q) of this Agreement.

c. Actions Requiring Certain Buyers’ Consent. Without the written consent or
ratification of the Credit Suisse Buying Group or the JPM Buying Group, as
applicable, the Administrative Agent shall not (by written amendment or
otherwise):

(1) agree to any change to the Maximum Credit Suisse Group Purchase Price or the
Commitments of the Committed Buyers within Credit Suisse Buying Group without
the consent of the Credit Suisse Buying Group; and

(2) agree to any change to the Maximum JPM Suisse Group Purchase Price or the
Commitments of the Committed Buyers within the JPM Buying Group without the
consent of the JPM Buying Group.

d. Administrative Agent’s Discretionary Actions. Except as provided in
Sections 34(a), 34(b) and 34(c), in its capacity as Administrative Agent and
without seeking or obtaining the consent of any of the other Buyers (although it
may elect to obtain such consent before acting it if deems that desirable), the
Administrative Agent may:

(1) agree or consent to any change in the handling of the Repurchase Assets
which in the Administrative Agent’s reasonable judgment is unlikely to have a
Material Adverse Effect;

(2) release, reconvey or change, in whole or in part, any Repurchase Assets
which is required to be released or reconveyed in accordance with the Program
Agreements; and

(3) grant the extensions pursuant to the last sentence of Section 34(a) hereof;

(4) do or perform any act or thing which, in the Administrative Agent’s
reasonable judgment, is necessary or appropriate to enable the Administrative
Agent to properly discharge and perform its duties under this Agreement, the
Custodial Agreement or any other Program Agreement, or which in its reasonable
judgment is necessary or appropriate to preserve or protect the validity,
integrity or enforceability of the Program Agreements, the Repurchase Assets,
the financial condition, operations or prospects in respect of Sellers or to
preserve and protect the interest of the Buyers in any of the foregoing.

35. No Proceedings; Waiver of Setoff

Each of the Administrative Agent, the Group Agents, the Buyers and Sellers
hereby agrees that it will not institute against, or join any other Person in
instituting against any Conduit Buyer, any proceedings of the type referred to
in the definition of “Act of Insolvency” hereunder until one year and one day
shall have elapsed since the last day on which any Commercial Paper remains
outstanding.

Each of the Administrative Agent, the Group Agents, the Sellers, the Servicer,
and the Buyers hereby waive any right of setoff it may have or to which it may
be entitled under this Agreement from time to time against any Conduit Buyer or
its assets.

36. Periodic Due Diligence Review

Each Seller acknowledges that each Buyer, each Group Agent and Administrative
Agent have the right to perform separate continuing due diligence reviews with
respect to the Sellers and the Mortgage Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and each Seller agrees that upon reasonable (but no
less than one (1) Business Day’s) prior notice unless an Event of Default shall
have occurred, in which case no notice is required, to Sellers, any Buyer, any
Group Agent, Administrative Agent or their authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Mortgage Files and any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession or
under the control of Sellers and/or the Custodian. Sellers also shall make
available to Buyers, Group Agents and Administrative Agent a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans. Without limiting the
generality of the foregoing, each Seller acknowledges that Administrative Agent
on behalf of Buyers may purchase Mortgage Loans from Sellers based solely upon
the information provided by Sellers to Buyers, Group Agents and Administrative
Agent in the Mortgage Loan Schedule and the representations, warranties and
covenants contained herein, and that any Buyer, any Group Agent and
Administrative Agent, at their option, have the right at any time to conduct a
partial or complete separate due diligence review on some or all of the Mortgage
Loans purchased in a Transaction, including, without limitation, ordering
Broker’s price opinions, new credit reports and new appraisals on the related
Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. Such Person may underwrite such Mortgage Loans
themselves or engage a mutually agreed upon third party underwriter to perform
such underwriting. Each Seller agrees to cooperate with Buyers, Group Agents,
Administrative Agent and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyers, Group Agents,
Administrative Agent and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of Sellers. Each Seller
further agrees that Sellers shall pay all out-of-pocket costs and expenses
incurred by each Buyer, each Group Agent and Administrative Agent in connection
with such Buyer’s, such Group Agent’s or Administrative Agent’s activities
pursuant to this Section 36 (“Due Diligence Costs”).

37. Authorizations

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Sellers, Buyers, Group Agents or
Administrative Agent, as the case may be, under this Agreement.

38. Acknowledgement Of Anti-Predatory Lending Policies

Buyers have in place internal policies and procedures that expressly prohibit
its purchase of any High Cost Mortgage Loan.

39. Documents Mutually Drafted

The Sellers, the Group Agents, the Buyers and the Administrative Agent agree
that this Agreement each other Program Agreement prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

40. General Interpretive Principles

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

a. the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

b. accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

c. references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

e. the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

f. the term “include” or “including” shall mean without limitation by reason of
enumeration; and

g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated.

41. The Administrative Agent; The Group Agents

a. Appointment. Each Buyer and Group Agent hereby irrevocably designates and
appoints the Administrative Agent as the Administrative Agent of such Buyer and
Group Agent under this Agreement and the other Program Agreements, and each such
Buyer and Group Agent irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Program Agreements and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Program Agreements, together with such
other powers as are reasonably incidental thereto including, without limitation,
all discretionary and ministerial rights of the Buyers and Group Agents
hereunder. The signature of the Administrative Agent, delivered pursuant to this
Agreement, shall be binding on the Buyers and Group Agents hereunder and shall
have the same effect as if signed by the Buyers and Group Agents hereunder.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities to any Buyer
or Group Agent, except those expressly set forth herein, or any fiduciary
relationship with any Buyer or Group Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Program Agreement or otherwise exist by any Buyer or
Group Agent against the Administrative Agent. The designation and appointment of
the Administrative Agent shall not release any Buyer or Group Agent from its
obligations under this Agreement.

Each Buyer in the Credit Suisse Buying Group hereby irrevocably designates and
appoints the Credit Suisse Group Agent as the Group Agent of such Buying Group
and Group Agent under this Agreement and the other Program Agreements, and each
such Buyer in the Credit Suisse Buying Group irrevocably authorizes the Credit
Suisse Group Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Program Agreements and to
exercise such powers and perform such duties as are expressly delegated to the
Credit Suisse Group Agent by the terms of this Agreement and the other Program
Agreements, together with such other powers as are reasonably incidental thereto
including, without limitation, all discretionary and ministerial rights of the
Buyers in the Credit Suisse Buying Group hereunder. The signature of the Credit
Suisse Group Agent, delivered pursuant to this Agreement, shall be binding on
the Buyers in the Credit Suisse Buying Group hereunder and shall have the same
effect as if signed by such Buyers in the Credit Suisse Buying Group.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Credit Suisse Group Agent shall not have any duties or responsibilities to any
Buyer in the Credit Suisse Buying Group, except those expressly set forth
herein, or any fiduciary relationship with any Buyer in the Credit Suisse Buying
Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Program Agreement or otherwise exist by any Buyer in the Credit Suisse Buying
Group against the Credit Suisse Group Agent. The designation and appointment of
the Credit Suisse Group Agent shall not release any Buyer in the Credit Suisse
Buying Group from its obligations under this Agreement.

Each Buyer in the JPM Buying Group hereby irrevocably designates and appoints
the JPM Group Agent as the Group Agent of such Buying Group and Group Agent
under this Agreement and the other Program Agreements, and each such Buyer in
the JPM Buying Group irrevocably authorizes the JPM Group Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Program Agreements and to exercise such powers and
perform such duties as are expressly delegated to the JPM Group Agent by the
terms of this Agreement and the other Program Agreements, together with such
other powers as are reasonably incidental thereto including, without limitation,
all discretionary and ministerial rights of the Buyers in the JPM Buying Group
hereunder. The signature of the JPM Group Agent, delivered pursuant to this
Agreement, shall be binding on the Buyers in the JPM Buying Group hereunder and
shall have the same effect as if signed by such Buyers in the JPM Buying Group.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
JPM Group Agent shall not have any duties or responsibilities to any Buyer in
the JPM Buying Group, except those expressly set forth herein, or any fiduciary
relationship with any Buyer in the JPM Buying Group, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Program Agreement or otherwise exist by any
Buyer in the JPM Buying Group against the JPM Group Agent. The designation and
appointment of the JPM Group Agent shall not release any Buyer in the JPM Buying
Group from its obligations under this Agreement.

b. Delegation of Duties. Each of the Administrative Agent and Group Agents may
execute any of its duties under this Agreement and the other Program Agreements
by or through agents or attorneys-in- fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Each of the
Administrative Agent and Group Agents shall not be responsible for the
negligence to misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

c. Exculpatory Provisions. Neither the Administrative Agent, the Group Agents
nor any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Program Agreement (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Buyers for
any recitals statements, representations or warranties made by the Sellers or
any officer thereof contained in this Agreement or any other Program Agreement
or in any certificate, report, statements or other document referred to or
provided for in, or received by the Administrative Agent or any Group Agents
under or in connection with, this Agreement or any other Program Agreement or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Program Agreement or for any failure
of the Sellers to perform their obligations hereunder or thereunder. Neither the
Administrative Agent nor the Group Agents shall be under any obligation to any
Buyer to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Program Agreement, or to inspect the properties, books or records of the
Sellers. The parties expressly acknowledge that (a) Administrative Agent’s
obligations under the Agreement shall not include a guarantee of performance by
the Buyers or the Group Agents, (b) each Group Agent’s obligations under the
Agreement shall not include a guarantee of performance by the Buyers, and
(b) the other party’s remedies shall not include a right of setoff in respect of
rights or obligations, if any, of Administrative Agent or any Group Agent
arising in other transactions in which Administrative Agent or Group Agent is
acting as principal.

d. Reliance by Administrative Agent; Group Agents. The Administrative Agent and
each Group Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Transaction Request, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex, or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Sellers or any other party to this Agreement), independent
accountants and other experts selected by the Administrative Agent or any Group
Agent. The Administrative Agent and each Group Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Program
Agreement unless it shall first receive such advice or concurrence of the
Required Committed Buyers as it deems appropriate or it shall first be
indemnified to its satisfaction by the Buyers against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and each Group Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Program Agreement in accordance with a request of
Required Committed Buyers, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Buyers and all future holders
of the Purchased Mortgage Loans.

e. Notices. Any (i) notices, requests, confirmations, Mortgage Loan Schedules,
Trust Receipts, Income, cash or additional Mortgage Loans to be received by any
Buyer or Group Agent and (ii) judgments, approvals, agreements, determinations
or notices to be made by any Buyer or Group Agent under this Agreement shall be
delivered to and made by the Administrative Agent. Any (i) notices, requests,
confirmations, Mortgage Loan Schedules, Trust Receipts, Income, cash or
additional Mortgage Loans to be received by any Buyer and (ii) judgments,
approvals, agreements, determinations or notices to be made by any Buyer under
this Agreement shall be delivered to and made by such Buyer’s Group Agent.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Group Agents or the Administrative Agent shall be deemed to have
knowledge or notice of the occurrence of any Event of Default hereunder unless
such Group Agent or the Administrative Agent has received notice from a Buyer or
the Sellers referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Buyers. The Administrative Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Required Committed Buyers; provided that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as it shall deem advisable in the best
interests of the Buyers. The Administrative Agent shall provide to the Buyers,
on each Business Day, the rate of the Pricing Differential and, not later than
the opening of business on the Business Day following the receipt thereof by the
Administrative Agent, a copy of the most recent margin base report.

f. Non-Reliance on Administrative Agent, Group Agents and Other Buyers. Each
Buyer and each Group Agent expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Sellers, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Buyer or any Group
Agent. Each Buyer and Group Agent represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Buyer or any other Group Agent, and based on such documents and
information as it deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Sellers and made its own decision to enter
into Transactions and purchase its interests hereunder and enter into this
Agreement. Each Buyer and each Group Agent also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Buyer or any other Group Agent, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Program Agreements, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other conditions and creditworthiness of the Sellers. Except for notices,
reports and other documents expressly required to be furnished to the Buyers and
the Group Agents by the Administrative Agent hereunder or other under the other
Program Agreement, the Administrative Agent shall not have any duty or
responsibility to provide any Buyer or any Group Agent with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Sellers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents attorneys-in-fact or Affiliates.

Each Buyer expressly acknowledges that neither its respective Group Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
such Group Agent hereinafter taken, including any review of the affairs of the
Sellers, shall be deemed to constitute any representation or warranty by such
Group Agent to any Buyer. Each Buyer represents to its respective Group Agent
that it has, independently and without reliance upon such Group Agent or any
other Buyer or any other Group Agent, and based on such documents and
information as it deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Sellers and made its own decision to enter
into Transactions and purchase its interests hereunder and enter into this
Agreement. Each Buyer also represents that it will, independently and without
reliance upon its respective Group Agent or any other Buyer or any other Group
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Program
Agreements, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other conditions
and creditworthiness of the Sellers. Except for notices, reports and other
documents expressly required to be furnished to the Buyer by such Buyer’s
respective Group Agent hereunder or other under the other Program Agreement, the
Group Agent shall not have any duty or responsibility to provide any Buyer with
any credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the Sellers
which may come into the possession of such Group Agent or any of its officers,
directors, employees, agents attorneys-in-fact or Affiliates.

g. Indemnification. The Committed Buyers agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Sellers and
without limiting or expanding the obligation of the Sellers to do so), ratably
according to their respective Pro Rata Shares in effect on the date on which
indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Repurchase Price) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, this Agreement,
any of the other Program Agreements or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Committed Buyer shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Repurchase
Prices and all other amounts payable hereunder.

The Committed Buyers in the Credit Suisse Buying Group agree to indemnify the
Credit Suisse Group Agent in its capacity as such (to the extent not reimbursed
by the Sellers and without limiting or expanding the obligation of the Sellers
to do so), ratably according to their respective pro rata share of the Maximum
Credit Suisse Group Purchase Price in effect on the date on which
indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Repurchase Price) be imposed on, incurred by or asserted against the Credit
Suisse Group Agent in any way relating to or arising out of, this Agreement, any
of the other Program Agreements or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Credit Suisse Group Agent under or in connection
with any of the foregoing; provided that no Committed Buyer in the Credit Suisse
Buying Group shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Credit Suisse Group Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Repurchase Prices and all other amounts payable
hereunder.

The Committed Buyers in the JPM Buying Group agree to indemnify the JPM Group
Agent in its capacity as such (to the extent not reimbursed by the Sellers and
without limiting or expanding the obligation of the Sellers to do so), ratably
according to their respective pro rata share of the Maximum JPM Group Purchase
Price in effect on the date on which indemnification is sought, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Repurchase Price) be imposed on, incurred by or asserted against
the JPM Group Agent in any way relating to or arising out of, this Agreement,
any of the other Program Agreements or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the JPM Group Agent under or in connection with any
of the foregoing; provided that no Committed Buyer in the JPM Buying Group shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the JPM Group Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Repurchase Prices and all other amounts payable hereunder.

h. Administrative Agent in Its Individual Capacity. The Administrative Agent and
its Affiliates may purchase assets from, make loans to, accept deposits from and
generally engage in any kind of business with the Sellers as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Program Agreements. With respect to the Transactions entered into by it
and the interests purchased made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Program Agreements as
any Buyer and may exercise the same as though it were not the Administrative
Agent, and the terms “Buyer” and “Buyers” shall include the Administrative Agent
in its individual capacity.

i. Group Agents in their Individual Capacity. Each Group Agent and its
Affiliates may purchase assets from, make loans to, accept deposits from and
generally engage in any kind of business with the Sellers as though such Group
Agent were not a Group Agent hereunder and under the other Program Agreements.
With respect to the Transactions entered into by it and the interests purchased
made by it, each Group Agent shall have the same rights and powers under this
Agreement and the other Program Agreements as any Buyer and may exercise the
same as though it were not a Group Agent, and the terms “Buyer” and “Buyers”
shall include such Group Agent in its individual capacity.

j. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Buyers. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Program Agreements, then the Required Committed Buyers shall appoint from among
the Buyers a successor Administrative Agent for the Buyers, which successor
Administrative Agent shall be approved by the Sellers (unless an Event of
Default has occurred and is continuing), and any such successor Administrative
Agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor
Administrative Agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Purchased Mortgage Loans or the Interests. If no successor
Administrative Agent has been appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s giving notice of its
resignation, then the retiring Administrative Agent, on behalf of the Buyers,
may appoint a Administrative Agent which shall be a Buyer or a commercial bank
organized under the laws of the United States of America or any State thereof
and having a combined capital and surplus of at least $100,000,000 and which
shall (unless and Event of Default has occurred and is continuing) be reasonably
acceptable to the Sellers. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations, under this Agreement and the other Program Agreements. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 36 shall inure to the benefit as to any actions taken
or omitted to be taken by it while it was Buyer under this Agreement and the
other Program Agreements.

Any Group Agent may resign as Group Agent upon 30 days’ notice to the Buyers in
its respective Buying Group. If a Group Agent shall resign as Group Agent under
this Agreement and the other Program Agreements, then the Required Committed
Buyers in such Group Agent’s Buying Group shall appoint from among the Buyers in
such Buying Group a successor Group Agent for such Buyers, and any such
successor Group Agent shall succeed to the rights, powers and duties of the
Group Agent, and the term “Group Agent” shall mean such successor Group Agent
effective upon such appointment and approval, and the former Group Agent’s
rights, powers and duties as Group Agent shall be terminated, without any other
or further act or deed on the part of such former Group Agent or any of the
parties to this Agreement or any holders of the Purchased Mortgage Loans or the
Interests. If no successor Group Agent has been appointed and shall have
accepted such appointment within 30 days after the retiring Group Agent’s giving
notice of its resignation, then the retiring Group Agent, on behalf of the
Buyers in such Buying Group, may appoint a Group Agent. Upon the acceptance of
any appointment as the Group Agent hereunder by a successor Group Agent, such
successor Group Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Group Agent, and the
retiring Group Agent shall be discharged from its duties and obligations, under
this Agreement and the other Program Agreements. After any retiring Group
Agent’s resignation as Group Agent, the provisions of this Section 36 shall
inure to the benefit as to any actions taken or omitted to be taken by it while
it was Buyer under this Agreement and the other Program Agreements.

k. Rights and Obligations of Sellers Not Affected. It is understood that the
provisions of this Section 36 are intended to control the relationship between
the Administrative Agent or Group Agents on the one hand and Buyers on the other
hand, and nothing set forth herein shall be deemed to diminish or add to any
rights of Sellers hereunder or to impose additional obligations on Sellers,
except that any dealings by the Sellers with the Administrative Agent or Group
Agents shall be deemed to satisfy such requirement to deal with the Buyer
hereunder.

l. Action Upon Certain Events. To the extent the Administrative Agent is
entitled to grant approvals or consent to or withhold its consent of any waiver
or amendment or, except those items set forth in Section 34(a), (b) and (c),
take any action or exercise any rights under this Agreement or other Program
Agreements in accordance with the terms hereof or thereof, or otherwise take
action upon the occurrence of an Event of Default, the Administrative Agent
shall (i) give prompt notice to the Buyers of any such request for an approval,
waiver, amendment, right or Event of Default of which it is aware and (ii) take
such action with respect to such request for approval, waiver, amendment, right
or Event of Default as shall be directed by the Required Committed Buyers.

42. Wire Instructions

a. Any amounts to be transferred by the Buyers, the Group Agents or the
Administrative Agent to Sellers hereunder shall be sent by wire transfer in
immediately available funds to the account of Sellers at:

JPMorgan Chase Bank, National Association
ABA# 021000021
Account # 00113326327
Account Name: FIC Operating Account

b. Any amounts to be transferred by Sellers to the Administrative Agent or the
Credit Suisse Group Agent (for the account of the Credit Suisse Buying Group)
hereunder shall be sent by wire transfer in immediately available funds to the
account of the Administrative Agent at:

Bank of New York
ABA# 021-000-018
Account # 890-038-7025
Account Name: Alpine Securitization Corp.

c. Any amounts to be transferred to the JPM Group Agent (for the account of the
JPM Buying Group) hereunder shall be sent by wire transfer in immediately
available funds to the account of the JPM Group Agent at:

Falcon Asset Securitization Company LLC
JPMorgan Chase Bank, N.A.
ABA# 021000021
Acct # 5114810
SWIFT address: CHASUS33XXX

d. Any amounts to be transferred to the Buyers in the Credit Suisse Buying Group
hereunder shall be sent by wire transfer in immediately available funds to the
account of the applicable Buyers at:

Bank of New York
ABA# 021-000-018
Account # 890-038-7025
Account Name: Alpine Securitization Corp.

e. Any amounts to be transferred to the Buyers in the JPM Buying Group hereunder
shall be sent by wire transfer in immediately available funds to the account of
the applicable Buyers at:

Falcon Asset Securitization Company LLC
JPMorgan Chase Bank, N.A.
ABA# 021000021
Acct # 5114810
SWIFT address: CHASUS33XXX

f. Amounts received after 2:00 p.m., New York City time, on any Business Day
shall be deemed to have been paid and received on the next succeeding Business
Day.

43. Joint and Several

Sellers, Administrative Agent, Group Agents and Buyers hereby acknowledge and
agree that the Sellers are each jointly and severally liable to Buyers, Group
Agents and Administrative Agent for all of their respective obligations
hereunder.

44. Amendments and Waivers

Neither this Agreement nor any other Program Agreement, nor any terms hereof or
thereof may be amended, supplemented, waived or modified except in accordance
with the provisions of Section 34. All amendments, supplements, modifications
and waivers will be effective if executed by each Seller, the Administrative
Agent and each Committed Buyer whose consent is required pursuant to Section 34.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Buyers and shall be binding upon Sellers, the Buyers, the
Group Agents, the Administrative Agent and all future holders of Purchased
Mortgage Loans. In the case of any waiver, Sellers, the Buyers, the Group Agents
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Program Agreements, and any Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.

[Signature Page Follows]

3

IN WITNESS WHEREOF, each party has caused its name to be signed hereto by its
respective officers thereunto duly authorized as of the date first above
written.

FIELDSTONE MORTGAGE COMPANY, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


FIELDSTONE INVESTMENT CORPORATION, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


CREDIT SUISSE, NEW YORK BRANCH, as Administrative Agent and as a Group Agent

By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director


By: /s/ Joseph Soave
Name: Joseph Soave
Title: Director


The JPMorgan Buying Group:

FALCON ASSET SECURITIZATION COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney-in-fact

By: /s/ Daniel J. Clarke, Jr.
Name: Daniel J. Clarke, Jr.
Title: Managing Director


JPMORGAN CHASE BANK, N.A., as a Group Agent and as a Committed

Buyer

By: /s/ Daniel J. Clarke, Jr.
Name: Daniel J. Clarke, Jr.
Title: Managing Director


The Alpine Buying Group:

ALPINE SECURITIZATION CORP., as a Conduit Buyer

By: /s/ Mark Lengel
Name: Mark Lengel
Title: Director
By: /s/ Mark Golombeck
Name: Mark Golombeck
Title: Director

CREDIT SUISSE, NEW YORK BRANCH, individually and as a Committed Buyer

By: /s/ Joseph Soave
Name: Joseph Soave
Title: Director


By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director


4

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

With respect to those representations and warranties which are made to the best
of each Seller’s knowledge, if it is discovered by the Sellers, the Group
Agents, the Buyers or the Administrative Agent that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan or the interest of the
Buyers, notwithstanding the Sellers’ lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty.

(a) Payments Current. No payment required under the Mortgage Loan is delinquent
more than 30 days nor has any payment under the Mortgage Loan been delinquent
more than 30 days at any time since the origination of the Mortgage Loan. The
first Monthly Payment shall be made, or shall have been made, with respect to
the Mortgage Loan on its Due Date or within the grace period, all in accordance
with the terms of the related Mortgage Note.

(b) No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid. Neither Sellers nor the
Qualified Originator from which Sellers acquired the Mortgage Loan has advanced
funds, or induced, solicited or knowingly received any advance of funds by a
party other than the Mortgagor, directly or indirectly, for the payment of any
amount required under the Mortgage Loan, except for interest accruing from the
date of the Mortgage Note or date of disbursement of the proceeds of the
Mortgage Loan, whichever is earlier, to the day which precedes by one month the
Due Date of the first installment of principal and interest thereunder.

(c) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyers, and which has been delivered to
the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required, and its terms are
reflected on the Mortgage Loan Schedule. No Mortgagor in respect of the Mortgage
Loan has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Mortgage File
delivered to the Custodian and the terms of which are reflected in the Mortgage
Loan Schedule.

(d) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and to the best of Sellers’ knowledge, since the date of origination of
the Mortgage Loan, the Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws. Seller has no knowledge nor has it
received any notice that any Mortgagor in respect of the Mortgage Loan is a
debtor in any state or federal bankruptcy or insolvency proceeding.

(e) Hazard Insurance. The Mortgage Loan obligates the Mortgagor thereunder to
maintain a hazard insurance policy issued by a Qualified Insurer (“hazard
insurance”) in an amount at least equal to the lesser of (i) the amount
necessary to fully compensate for any damage or loss to the improvements which
are part of such Mortgaged Property on a replacement cost basis and (ii) the
outstanding principal balance of the Mortgage Loan, in either case in an amount
sufficient to avoid the application of any “co-insurance provisions and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines”, and, if it was in
place at origination of the Mortgage Loan, flood insurance, at the Mortgagor’s
cost and expense. If the Mortgaged Property is in an area identified by any
federal Governmental Authority in the Federal Register as having special flood
hazards, a flood insurance policy is in effect which met the requirements of
Federal Emergency Management Agency at the time such policy was issued. The
Mortgage obligates the Mortgagor to maintain the hazard insurance and, if
applicable, flood insurance policy at the Mortgagor’s cost and expense, and on
the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at the Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor. The Mortgaged Property is
covered by hazard insurance. The Hazard Insurance policies contain a standard
mortgagee clause naming the applicable Seller, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without 30 days’ prior
written notice to the mortgagee. No such notice has been received by Sellers.
All premiums on such insurance policy have been paid. Where required by state
law or regulation, the Mortgagor has been given an opportunity to choose the
carrier of the required hazard insurance, provided the policy is not a “master”
or “blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. The applicable Seller has not engaged in, and
has no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by Sellers.

(f) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Seller shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Buyers, Group Agents or Administrative Agent, and shall deliver to
Administrative Agent and Group Agents, upon demand, evidence of compliance with
all such requirements.

(g) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated (except in the case of a Second Lien Mortgage Loan, to the first
Mortgage Loan) or rescinded, in whole or in part (except for a release that does
not materially impair the security of the Mortgage Loan or a release the effect
of which is reflected in the loan-to-value ratio for the Mortgage Loan as set
forth in the Mortgage Loan Schedule), and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part, nor has any
instrument been executed that would effect any such release, cancellation,
subordination or rescission. The applicable Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

(h) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State as identified in the Mortgage Loan Schedule and consists
of either (i) a single parcel of real property or (ii) more than one parcel of
real property (as determined for tax purposes only) which parcels are contiguous
and are subject to a single deed or title, in each case, with a detached single
family residence erected thereon, or a two- to four-family dwelling, or an
individual condominium unit in a low-rise condominium project, or an individual
unit in a planned unit development or a de minimis planned unit development;
provided, however, that any condominium unit or planned unit development shall
conform with the applicable Fannie Mae and Freddie Mac requirements regarding
such dwellings or shall conform to underwriting guidelines acceptable to
Administrative Agent in its sole discretion and that no residence or dwelling is
a mobile home. No portion of the Mortgaged Property is used for commercial
purposes; provided, that, the Mortgaged Property may be a mixed use property if
such Mortgaged Property conforms to underwriting guidelines acceptable to
Administrative Agent in its sole discretion.

(i) Valid First or Second Lien. The related Mortgage is a valid, subsisting,
enforceable and perfected (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

(1) the lien of current real property taxes and assessments not yet due and
payable;

(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property;

(4) with respect to each Mortgage Loan which is a Second Lien Mortgage Loan a
first lien on the Mortgaged Property; and

(5) in the case of a Mortgaged Property that is a condominium or an individual
unit in a planned unit development, liens for common charges permitted by
statute.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (i) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (ii) with respect
to each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Administrative Agent for the
benefit of the Buyers.

(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor, if applicable, in
connection with a Mortgage Loan are genuine, and each is the legal, valid and
binding obligation of the maker thereof enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). All parties to the Mortgage Note, the Mortgage and any other such
related agreement had legal capacity to enter into the Mortgage Loan and to
execute and deliver the Mortgage Note, the Mortgage and any such agreement, and
the Mortgage Note, the Mortgage and any other such related agreement have been
duly and properly executed by such related parties.

(k) Full Disbursement of Proceeds. There is no further requirement for future
advances under the Mortgage Loan, and any and all requirements as to completion
of any on-site or off-site improvement and as to disbursements of any escrow
funds therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid,
and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage.

(l) Ownership. The applicable Seller is the sole owner of record and holder of
the Mortgage Loan. The Mortgage Loan is not assigned or pledged except as
provided in this Agreement and Sellers have good and marketable title thereto,
and have full right to pledge and assign the Mortgage Loan to Buyers or their
designees free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, and has full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell each Mortgage Loan pursuant to this Agreement.

(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state;
provided, if a warehouse lender that was the assignee of the Mortgage Loans was
not authorized to do business in the jurisdiction where the Mortgaged Property
is located, the applicable Seller represents and warrants that the financing of
the Mortgage Loan and the holding of an interest in the Mortgage Loan by the
warehouse lender did not constitute doing business in that jurisdiction.

(n) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring the related Seller, its successors and assigns, as to the first or
second priority lien of the Mortgage, as applicable, in the original principal
amount of the Mortgage Loan (or to the extent a Mortgage Note provides for
negative amortization, the maximum amount of negative amortization in accordance
with the Mortgage), subject only to the exceptions contained in clauses (1),
(2) and (3) and, with respect to Second Lien Mortgage Loans, clause (4) of
paragraph (i) of this Schedule 1, and in the case of adjustable rate Mortgage
Loans, against any loss by reason of the invalidity or unenforceability of the
lien resulting from the provisions of the Mortgage providing for adjustment to
the Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. The related Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including the related
Seller, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy, including without limitation, no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by the related Seller.

(o) No Event of Defaults. There is no material default, breach, violation or
event of acceleration existing under the Mortgage or the Mortgage Note which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration, and neither any Seller nor its predecessors have waived any
default, breach, violation or event of acceleration.

(p) No Mechanics’ Liens. To the best of any Seller’s knowledge, there are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under the law could give rise to
such liens) affecting the Mortgaged Property which are or may be liens prior to,
or equal or coordinate with, the lien of the Mortgage.

(q) Location of Improvements; No Encroachments. Except as may be expressly noted
and considered in the appraisal of the Mortgaged Property, all improvements
which were considered in determining the Appraised Value of the Mortgaged
Property lie wholly within the boundaries and building restriction lines of the
Mortgaged Property, and no improvements on adjoining properties encroach upon
the Mortgaged Property unless there exists in the Mortgage File a title policy
with endorsements which insure against losses sustained by the insured as a
result of such encroachments. No improvement located on or being part of the
Mortgaged Property is in violation of any applicable zoning and building law,
ordinance or regulation.

(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal and/or interest payments on
the Mortgage Loan commenced no more than 60 days after funds were disbursed in
connection with the Mortgage Loan. With respect to adjustable rate Mortgage
Loans, the Mortgage Interest Rate is adjusted on each Interest Rate Adjustment
Date to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable
on the first day of each month in equal monthly installments of principal and/or
interest (subject to a balloon payment in the case of a 30/40 Mortgage Loan and
an “interest only” period in the case of Interest Only Loans), which
installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than 30 years from commencement
of amortization (except with respect to any 30/40 Mortgage Loans). No 30/40
Mortgage Loan has a balloon payment due prior to the date which is 15 years
following the origination date. The Due Date of the first payment under the
Mortgage Note is no more than 60 days from the date of the Mortgage Note.

(s) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae.

(t) Occupancy of the Mortgaged Property. To the best of any Seller’s knowledge,
as of the Purchase Date (i) the Mortgaged Property is lawfully occupied under
applicable law and (ii) all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities. Neither Seller has
received notification from any Governmental Authority that the Mortgaged
Property is in material non-compliance with such laws or regulations, is being
used, operated or occupied unlawfully or has failed to have or obtain such
inspection, licenses or certificates, as the case may be. With respect to any
Mortgage Loan originated with an “owner-occupied” Mortgaged property, the
Mortgagor represented at the time of origination of the Mortgage Loan that the
Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.

(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Administrative Agent for the benefit of the Buyers to the trustee under the deed
of trust, except in connection with a trustee’s sale after default by the
Mortgagor.

(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans intended
for purchase by Ginnie Mae and for Mortgage Loans registered with MERS, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

(x) Due-On-Sale. Except with respect to Mortgage Loans intended for purchase by
Ginnie Mae, the Mortgage contains an enforceable provision for the acceleration
of the payment of the unpaid principal balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the mortgagee thereunder.

(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. Except
with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which Monthly Payments are paid or partially paid with
funds deposited in any separate account established by the applicable Seller,
the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision. The Mortgage Loan is not a graduated payment
mortgage loan (except with respect to 30/40 Mortgage Loans) and the Mortgage
Loan does not have a shared appreciation or other contingent interest feature.

(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first or second lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan.

(aa) No Condemnation Proceeding. To the best of any Seller’s knowledge, there is
no proceeding pending for the total or partial condemnation and no eminent
domain proceedings pending affecting any Mortgaged Property.

(bb) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the applicable Seller with respect to the Mortgage Loan
have been in all respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and proper.
With respect to escrow deposits and Escrow Payments, (other than with respect to
each Second Lien Mortgage Loan and for which the mortgagee under the first lien
is collecting Escrow Payments) all such payments are in the possession of, or
under the control of, the applicable Seller and there exist no deficiencies in
connection therewith for which customary arrangements for repayment thereof have
not been made. All Escrow Payments have been collected in full compliance with
state and federal law. If an escrow of funds has been established, it is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every item that remains unpaid and has been assessed but is not yet due
and payable. No escrow deposits or Escrow Payments or other charges or payments
due the applicable Seller have been capitalized under the Mortgage or the
Mortgage Note. All Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage
Note. Any interest required to be paid pursuant to state, federal and local law
has been properly paid and credited.

(cc) Conversion to Fixed Interest Rate. Except (i) as allowed by Fannie Mae or
Freddie Mac, (ii) as would be allowed by Fannie Mae or Freddie Mac but for
limits by such Agencies on loan amounts, or (iii) or otherwise as expressly
approved in writing by Administrative Agent, with respect to adjustable rate
Mortgage Loans, the Mortgage Loan is not convertible to a fixed interest rate
Mortgage Loan.

(dd) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the applicable Seller or by any officer, director, or employee of
Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

(ee) Servicemembers Civil Relief Act. The Mortgagor has not notified the
applicable Seller, and such Seller has no knowledge, of any relief requested or
allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003.

(ff) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the funding of the Mortgage Loan, duly appointed by the
related Seller, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of the Federal Institutions Reform, Recovery, and Enforcement
Act of 1989 as amended and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated.

(gg) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the
applicable Seller maintains such statement in the Mortgage File.

(hh) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

(ii) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

(jj) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and the applicable Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(kk) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to the applicable Seller on or
prior to such date) which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of the applicable
Seller, the related Mortgagor or any party involved in the application for such
coverage, including the appraisal, plans and specifications and other exhibits
or documents submitted therewith to the insurer under such insurance policy, or
for any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.

(ll) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to the applicable Seller or any Affiliate or correspondent of
Seller, except in connection with a refinanced Mortgage Loan; provided, however,
that no such refinanced Mortgage Loan shall have been originated pursuant to a
streamlined mortgage loan refinancing program.

(mm) Origination Date. Unless otherwise approved by the Administrative Agent in
writing, the origination date is no earlier than thirty (30) days prior to the
related Purchase Date.

(nn) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

(oo) Documents Genuine. To the best of any Seller’s knowledge, such Purchased
Mortgage Loan and all accompanying collateral documents are complete and
authentic and all signatures thereon are genuine. Such Purchased Mortgage Loan
is a “closed” loan fully funded by the applicable Seller and held in the
applicable Seller’s name.

(pp) Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set-off or
counterclaim.

(qq) Other Encumbrances. To the best of any Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.

(rr) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Mortgage Loan Schedule delivered to the
Custodian and Administrative Agent.

(ss) Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty
(50) states of the United States of America or the District of Columbia.

(tt) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) previously provided to Administrative Agent.

(uu) Aging. Such Purchased Mortgage Loan has not been subject to a Transaction
hereunder for more than 180 days.

(vv) Primary Mortgage Guaranty Insurance. Each Mortgage Loan is insured as to
payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Each Mortgage
Loan which is represented to Administrative Agent to have, or to be eligible
for, FHA insurance is insured, or eligible to be insured, pursuant to the
National Housing Act. Each Mortgage Loan which is represented by Sellers to be
guaranteed, or to be eligible for guaranty, by the VA is guaranteed, or eligible
to be guaranteed, under the provisions of Chapter 37 of Title 38 of the United
States Code. As to each FHA insurance certificate or each VA guaranty
certificate, Sellers have complied with applicable provisions of the insurance
for guaranty contract and federal statutes and regulations, all premiums or
other charges due in connection with such insurance or guarantee have been paid,
there has been no act or omission which would or may invalidate any such
insurance or guaranty, and the insurance or guaranty is, or when issued, will
be, in full force and effect with respect to each Mortgage Loan. There are no
defenses, counterclaims, or rights of setoff affecting the Mortgage Loans or
affecting the validity or enforceability of any private mortgage insurance or
FHA insurance applicable to the Mortgage Loans or any VA guaranty with respect
to the Mortgage Loans.

(ww) Predatory Lending Regulations; High Cost Loans. None of the Mortgage Loans
are classified as a High Cost Mortgage Loan.

(xx) Wet-Ink Mortgage Loans. With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Sellers to hold the related Mortgage Loan Documents as agent and bailee for
Buyers or Buyers’ agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

(yy) FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is in full force and effect and there exists
no impairment to full recovery without indemnity to the Department of Housing
and Urban Development or the FHA under FHA Mortgage Insurance. With respect to
the VA Loans, the VA Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set-off or defense. Each FHA Loan
and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.

5